[logo.jpg]
Bank of Texas, N.A.
5 Houston Center
1401 McKinney, Suite 1650
Houston, Texas 77010




March 14, 2008




Tandem Energy Corporation
PER Gulf Coast, Inc.
Attention: Michael G. Cunningham, Senior Vice President
200 N. Loraine, Suite 500
Midland, Texas 79701


Re:    Loan Agreement


Gentlemen:


This letter sets forth the Loan Agreement (this ALoan Agreement@) among Tandem
Energy Corporation, a Delaware corporation, and PER Gulf Coast, Inc., a Delaware
corporation (collectively ABorrowers@); Bank of Texas, N.A., as administrative
agent (AAgent@); and Bank of Texas, N.A. (ABank of Texas@), and all banks and
financial institutions now or hereafter a party to this Loan Agreement
(collectively ABanks@), with respect to loans from Banks to Borrowers and
obligations of Borrowers to Agent and Banks.


1.  Loan. (a) Subject to the terms and conditions set forth in this Loan
Agreement and the other agreements, instruments, and documents executed and
delivered in connection herewith (collectively the ALoan Documents@), each of
the Banks severally agrees to make a revolving loan (the ARevolving Loans@) to
Borrowers for the purposes set forth below, in an amount not to exceed in the
aggregate at any one time outstanding, the amount of each Banks= Percentage
Share (as defined below) of the sums set forth below. Each Banks= Percentage
Share of the Revolving Loans shall be evidenced by and under the terms set forth
in separate notes in the form of the Revolving Promissory Note attached as
Exhibit A and in an amount equal to such Banks= Percentage Share of
$100,000,000.00 (collectively the ARevolving Notes@).
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 2 of 26

(b) Subject to the terms and conditions hereof, Borrowers may borrow, repay, and
reborrow on a revolving basis from time to time during the period commencing on
the date hereof and continuing through 11:00 a.m. (Houston, Texas time) on March
14, 2012 (the ATermination Date@), such amounts as Borrowers may request under
the Revolving Loans; provided, however, the total principal amount outstanding
at any time shall not exceed the lesser of (i) the aggregate sums permitted
under the Borrowing Base (as defined below), which is initially set at
$35,000,000.00, provided, however, that the principal amount outstanding on the
Revolving Loan may not exceed $10,000,000.00 until Agent has satisfactorily
completed the additional due diligence contemplated by Subsection (b) of Section
5 below, or (ii) $100,000,000.00. All sums advanced under the Revolving Loans,
together with all accrued but unpaid interest thereon, shall be due and payable
in full on the Termination Date.


(c) Banks shall share ratably in the principal advanced to Borrowers on the
Revolving Notes and the payments of principal and interest received from
Borrowers on the Revolving Notes, according to the percentages shown in Schedule
1 attached (the APercentage Share@).


(d) All amounts owed on the Revolving Notes shall bear interest from the date
advanced until paid or until default or maturity at the rates per annum elected
by Borrowers from the following options under the terms of the Revolving Notes:
(i) the Prime Rate, or (ii) the sum of the LIBOR Rate plus the LIBOR Spread. The
LIBOR Spread will vary based on the Borrowing Base Utilization (as defined
below) as in effect from time to time, with each change in the applicable rate
resulting from a change in the Borrowing Base Utilization to take effect on the
day such change in the Borrowing Base Utilization occurs. ABorrowing Base
Utilization@ is defined as an amount expressed as a percentage, equal to the
quotient of (i) the sum of (A) the aggregate principal amount of the Revolving
Loans outstanding, plus (B) the aggregate undrawn amount of all outstanding
Letters of Credit, divided by (ii) the Borrowing Base. Based on the Borrowing
Base Utilization, the LIBOR Spread will vary as set forth below:


Borrowing Base Utilization
 
LIBOR Spread
Greater than 90%
 
2.25%
Less than or equal to 90%,
   
but greater than 66%
 
2.00%
Less than or equal to 66%,
   
but greater than 33%
 
1.75%
Less than or equal to 33%
 
1.50%


The APrime Rate@ shall be equal to the BOKF National Prime Rate, which is
defined as the rate of interest set by BOK Financial Corporation, in its sole
discretion, on a daily basis, as published by BOK Financial Corporation from
time to time; and the ALIBOR Rate@ means the rate of interest per annum at which
deposits in U.S. dollars are offered by the major London clearing banks, as
quoted by the British Banker=s Association and reported by Bloomberg
Professional Service on page BBAM (or such other similar news reporting service
as Agent may subscribe to at the time such LIBOR Rate is determined), in the
London interbank offered rate market for a period of time equal or comparable to
a one, two, or three month interest period, as elected by Borrowers, and in an
amount equal to or comparable to the principal amount of the LIBOR Balance (as
defined in the Revolving Note) to which such interest period relates; provided,
however, that only four (4) interest period options shall be in effect at any
one time and the selection of the LIBOR Rate for a particular interest period
shall be for no less than $1,000,000.00 of unpaid principal and in even
multiples of $100,000.00 in principal.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 3 of 26


(e) Advances on the Revolving Loans may be used only for the following purposes:
(i) to refinance indebtedness owed by Tandem Energy Corporation (ATEC@) to
Guaranty Bank, (ii) to fund capital expenditures, including, without limitation,
the acquisition and development of oil and gas properties, (iii) the issuance of
Letters of Credit (as defined below), and (iv) working capital and general
corporate purposes.


(f) Borrowers shall give Agent (which shall promptly notify the Banks) written
notice (effective upon receipt) of any advance on the Revolving Loans not later
than 10:00 a.m. (Houston, Texas time) at least one Business Day (as defined in
the Revolving Notes) before the date of the advance, specifying (1) the date of
proposed advance, and (2) the aggregate amount of the proposed advance on the
Revolving Loans. By 12:00 noon (Houston, Texas time) on the date of Borrowers=
notice, Agent shall promptly notify each of the Banks of Borrowers= request for
an advance on the Revolving Loans. Not later than 12:00 noon (Houston, Texas
time), on the date of the requested advance, each of the Banks will make
available to Agent at Agent=s office in Houston, Texas, in immediately available
funds, that Bank=s Percentage Share of advance on the Revolving Loans. After
Agent=s receipt of these funds, not later than 2:00 p.m. (Houston, Texas time),
on the date of the advance and subject to the conditions precedent set forth in
this Loan Agreement, Agent will make the advance available to Borrowers in
immediately available funds by crediting the amount thereof to Borrowers=
account with Agent. Agent will not disburse any advance until Agent has received
each Banks= Percentage Share of the advance; provided, however, that unless
Agent receives notice from a Bank prior to the date on which Banks are to
provide funds to Agent for an advance that a Bank will not make available to
Agent the funds, Agent may assume that Banks have made the funds available to
Agent on the date of the advance, and Agent in its sole discretion, may, but
shall not be obligated to, in reliance upon such assumption, make available to
Borrowers on the date a corresponding amount. If and to the extent Banks have
not made such funds available to Agent, Banks agree to repay to Agent,
immediately on demand, the corresponding amount together with interest thereon,
for each day from the date the amount is made available to Borrowers until the
date the amount is repaid to Agent, at the customary rate set by Agent for the
correction of errors among banks for three Business Days and thereafter at the
Contract Rate set forth in the Revolving Notes. When Banks shall repay to Agent
the corresponding amount, such amount so repaid shall constitute Banks= loan for
purposes of this Loan Agreement. All notices given by Borrowers under this
Section shall be irrevocable.


(g) All payments of principal of, and interest on, any Notes shall be made by
Borrowers to Agent before 12:00 noon (Houston, Texas time), in immediately
available funds, at Agent=s principal banking office in Houston, Texas. On the
Business Day of receipt by Agent, if Agent=s receipt occurs before 12:00 noon
(Houston, Texas time), Agent will promptly thereafter cause to be distributed,
on the same Business Day, (1) each Banks= Percentage Share of the payments of
principal and interest in like funds to each Bank for its account, and (2) other
fees payable to any Banks to be applied in accordance with the terms of this
Loan Agreement. All payments received by Agent after 12:00 noon (Houston, Texas
time) will be distributed promptly by Agent, and in no event later than 2:00
p.m. (Houston, Texas time) on the next succeeding Business Day. If and to the
extent Agent has not timely distributed the payment to Banks, Agent agrees to
repay to Banks, immediately on demand, the corresponding amount together with
interest thereon, for each day from the date the amount is paid by Borrowers
until the date the amount is repaid to Banks, at the customary rate set by Agent
for the correction of errors among banks for three Business Days and thereafter
at the Contract Rate set forth in the Revolving Notes. Borrowers authorize each
Bank, if and to the extent payment is not made when due under this Loan
Agreement or under any Notes, to charge from time to time against any account of
Borrowers with such Bank any amount as due.


(h) All payments made on the Revolving Notes shall be credited, to the extent of
the amount thereof, in the following manner: (i) first to fees, costs, and
expenses which Borrowers have agreed to pay under the Loan Documents; (ii)
second, against the amount of interest accrued that is due and unpaid on the
Revolving Notes as of the date of such payment; (iii) third, against all
principal (if any) due and owing on the Revolving Notes as of the date of such
payment; (iv) fourth, as a prepayment of the Revolving Notes; and (v) fifth, as
a prepayment of any remaining obligations; provided, however, that if an Event
of Default has occurred and is continuing at the time of such payment, then,
except for payments that cure the Event of Default which shall be applied to so
cure, to the extent the payment does not cure the default, each of the Banks
shall be entitled to apply the payment to Loans in the manner it shall deem
appropriate.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 4 of 26

(i) (i) At the request of Borrowers, Banks shall from time to time issue one or
more letters of credit for the account of Borrowers or affiliates (the ALetters
of Credit@); provided, however, that Banks shall not be obligated to issue a
Letter of Credit if the aggregate face amount of all outstanding Letters of
Credit will exceed $5,000,000.00. Borrowers= availability on the Revolving Loans
will be reduced by the face amount of all unexpired Letters of Credit. Any
fundings under any Letters of Credit will be treated as an advance on the
Revolving Loans and will be secured by the Security Documents (as defined
below). All Letters of Credit shall be for a term of up to one year (or longer
if necessary for regulatory requirements) but shall expire not later than five
days prior to the Termination Date, unless adequately secured by cash collateral
held by Banks. Borrowers will sign and deliver Banks= customary forms for the
issuance of Letters of Credit. Borrowers agree to pay to Agent for the benefit
of Banks a Letter of Credit fee equal to the Letter of Credit Fee Rate per annum
set forth below, calculated on the aggregated stated amount of each Letter of
Credit for the stated duration thereof (computed on the basis of actual days
elapsed as if each year consisted of 360 days). The Letter of Credit Fee Rate
will vary as set forth below based on the Borrowing Base Utilization:


Borrowing Base Utilization
 
Letter of Credit Fee Rate
Greater than 90%
 
2.25%
Less than or equal to 90%,
   
but greater than 66%
 
2.00%
Less than or equal to 66%,
   
but greater than 33%
 
1.75%
Less than or equal to 33%
 
1.50%



Any renewal or extension of a Letter of Credit will be treated as a new issuance
for the purpose of the Letter of Credit fees. These fees are payable quarterly
in arrears within fifteen (15) days of the last day of each calendar quarter.


(ii) Each of the Banks issuing any Letter of Credit irrevocably grants to the
other Banks and, Banks irrevocably accept and purchase from Banks, on the terms
and conditions stated below, for each Bank=s own account and risk, an undivided
interest equal to each Bank=s Percentage Share of Banks=s obligations and rights
under each Letter of Credit issued hereunder and the amount of each draft paid
by Banks thereunder. In the event that Borrowers fail to pay Banks on demand the
amount of any draft or other request for payment drawn under a Letter of Credit
as required by the letter of credit application, the draft or payment shall be
treated as an advance on the Revolving Loans and each of the Banks shall pay to
the issuing Bank at its lending office, in immediately available funds, the
other Banks= Percentage Share of the amount of such draft or other request for
payment from Borrowers. Banks= obligation to reimburse the issuing Bank pursuant
to the terms of this subsection is irrevocable and unconditional; provided,
however, that Banks shall not be obligated to reimburse the issuing Bank for any
wrongful payment or disbursement made under any Letter of Credit as a result of
acts or omissions constituting gross negligence or willful misconduct on the
part of the issuing Bank.


(j) At the request of Borrowers and in the sole discretion of Banks, Banks may
from time to time issue one or more auction letters or letters of guarantee in
connection with auctions or other purchases of oil and gas properties by
Borrowers. Each auction letter and letter of guarantee will have an expiration
date not longer than five (5) days from the date of the letter. Notwithstanding
any provision to the contrary, Borrowers= availability on the Revolving Loans
will be reduced by the aggregate maximum amount stated in all unexpired auction
letters and letters of guarantee until Banks are satisfied that (i) Borrowers
were unsuccessful in the auction or purchase, or (ii) Borrowers consummate the
purchase of the oil and gas properties. Any fundings pursuant to an auction
letter or letter of guarantee will be treated as an advance on the Revolving
Loans and will be secured by the Security Documents.


(k) Borrowers agree to pay to Agent for the benefit of Banks the following fees
that are non-refundable and earned by Banks upon execution of this Loan
Agreement (unless otherwise provided):


(i) Upon execution of this Loan Agreement, Borrowers agree to pay Agent for the
benefit of Banks the fees set forth in any separate fee letters.


(ii) Upon any increase in the Borrowing Base, Borrowers agree to pay Agent for
the benefit of Banks an Increase Fee equal to one-quarter of one percent (0.25%)
of the increase in the Borrowing Base.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 5 of 26


(iii)  Borrowers agree to pay to Agent for the benefit of Banks a Commitment Fee
on the Revolving Loans equal to Commitment Fee Rate set forth below per annum
(computed on the basis of actual days elapsed and as if each calendar year
consisted of 360 days) of the average for the period of calculation of an amount
determined daily equal to the difference between the Borrowing Base and the sum
of (i) the aggregate outstanding principal balance on the Revolving Loans at
such time, plus (ii) the aggregate undrawn amount on all outstanding Letters of
Credit. The Commitment Fee Rate will vary as set forth below based on the
Borrowing Base Utilization:


Borrowing Base Utilization
 
Facility Fee Rate
Greater than 90%
 
0.250%
Less than or equal to 90%,
   
but greater than 66%
 
0.375%
Less than or equal to 66%,
   
but greater than 33%
 
0.375%
Less than or equal to 33%
 
0.500%

 
This Commitment Fee is payable quarterly within fifteen (15) days of the end of
each calendar quarter. This Commitment Fee shall be shared by Banks ratably
based on their respective Percentage Share.
 
(iv) Upon each request by Borrowers for a Special Redetermination (as defined
below) of the Borrowing Base, Borrowers will pay to Agent for the benefit of
Banks an Engineering Fee in the amount of $7,500.00.


(l) The Revolving Loans, all other loans now or hereafter made by any of the
Banks to Borrowers, or either of them, and any renewals or extensions of or
substitutions for those loans, will be referred to collectively as the ALoans.@
The Revolving Notes, all other promissory notes now or hereafter payable by
Borrowers, or either of them, to any of the Banks, and any renewals or
extensions of or substitutions for those notes, will be referred to collectively
as the ANotes.@ 


2.  Collateral. (a) Payment of the Notes and the Hedge Liabilities (as defined
below) will be secured by the first liens and first security interests created
or described in the following (collectively the ASecurity Documents@): (i) a
Deed of Trust and Security Agreement (the ADeed of Trust@) of even date,
executed by TEC in favor of Agent for the benefit of Banks, and covering oil and
gas properties located in Eddy and Lea Counties, New Mexico, and Hardin, Harris,
Jim Hogg, Palo Pinto, Pecos, and Scurry Counties, Texas; and (ii) any other
security documents now or hereafter executed in connection with the Loans. All
oil and gas properties now or hereafter mortgaged to Agent by Borrowers,
including the oil and gas properties covered by the Security Documents, will be
referred to as the AProperties.@ The Deed of Trust will renew and consolidate
liens and security interests granted by TEC to Guaranty Bank; and Borrowers
shall cause Guaranty Bank to assign its liens and security interest to Agent for
the ratable benefit of Banks. If requested by Agent, Borrowers will execute in
favor of Agent for the ratable benefit of Banks mortgages, deeds of trust,
security agreements, or amendments, in Proper Form (as defined below),
mortgaging all additional oil and gas properties and all additional interests in
the Properties acquired by Borrowers, or either of them, so that Agent will
continuously maintain under mortgage not less than eighty percent (80%) of the
aggregate present value (as calculated by Agent in its sole discretion in
accordance with the methods set forth below for the Borrowing Base) assigned to
Borrowers= oil and gas properties based upon Agent=s in-house evaluation.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 6 of 26

(b) Payment of the Notes and the Hedge Liabilities will be guaranteed by all
existing and hereafter acquired companies, subsidiaries, or partnerships of
Borrowers; and Borrowers agree to cause all such companies, subsidiaries, and
partnerships to execute and deliver guaranties in Proper Form to Agent for the
benefit of Banks.


(c) In connection with the Security Documents and at such time as Agent requires
Borrowers to mortgage additional oil and gas properties, Borrowers shall, upon
request of Agent, deliver to Agent for the benefit of Banks title opinions
and/or other title information acceptable to Agent covering at least eighty
percent (80%) of the present value (as determined by Agent in the manner set
forth for Borrowing Base determinations below) of the Properties and the oil and
gas properties which are to become Properties, along with such other information
regarding title as Agent shall reasonably request, all in Proper Form and from
attorneys or landmen acceptable to Agent. Agent reserves the right to
immediately exclude any oil and gas property from the Borrowing Base if Agent
learns of any material title issue with respect to the oil and gas property or
if Agent=s review of Borrowers= title to the oil and gas property indicates that
Borrowers= title is unacceptable to Agent, in its sole discretion.


(d) Agent shall hold the Properties and all related collateral, along with all
payments and proceeds arising therefrom, for the benefit of Banks as security
for the payment of the Loans and the Hedge Liabilities. Except as otherwise
expressly provided for in this Section, Agent, in its own name or in the name of
Banks, may enforce any of the collateral or the security therefor by any mode
provided under the Loan Documents or by the law of the state in which the
collateral or in which any of the Properties is located, and may collect and
receive proceeds receivable on account of ownership of the Properties. Agent, in
its sole discretion and in good faith, may (but is not required to) take
whatever action it deems necessary to protect and enforce the Properties and
other collateral or the rights of Banks under the Loan Documents. Specifically,
Agent is authorized to sign and deliver partial releases of the Security
Documents for sales of oil and gas properties permitted by Section 7(d) below.

(e) After an Event of Default (as defined below) that remains uncured after the
expiration of any notice and cure period required by this Loan Agreement, or if
there is an existing Borrowing Base deficiency that is not addressed by
Borrowers in accordance with Section 3(b) below, Agent reserves the right to
require Borrowers to set up a lockbox account to be managed by Agent for the
purpose of collection of production proceeds attributable to Borrowers= interest
in the Properties. Borrowers agree that upon Agent=s election to require the
lockbox after an Event of Default, Agent will receive the proceeds of oil and
gas produced from or attributable to Borrowers= interest in the Properties for
application to the Revolving Notes and the Hedge Liabilities; and Borrowers
hereby direct all production purchasers or operators distributing proceeds to
pay Borrowers= distributions attributable to Borrowers= interest in the
Properties directly to Agent, if Agent so elects. All production proceeds
attributable to the Properties received in the lockbox account by Agent that are
attributable to another person=s or entities= interest in the Properties shall
be released immediately to Borrowers upon Borrowers= request. All production
proceeds attributable to Borrowers= interest in the Properties received in the
lockbox account by Agent in excess of the current scheduled monthly payment and
any other fees or expenses owed to Agent or Banks will be transferred to
Borrowers at the end of each month for its use consistent with the provisions of
this Loan Agreement, so long as there is no existing Event of Default. If the
production proceeds attributable to Borrowers= interest in the Properties
received by Agent during any month are not sufficient to make the scheduled
monthly payment, Borrowers will pay Agent the deficiency within ten (10) days.
Contemporaneously with the execution of this Loan Agreement, TEC will sign and
deliver letters in lieu of transfer orders to all purchasers of production
directing those parties to pay all proceeds attributable to TEC=s interest in
the Properties to the lockbox account, and these letters, signed in blank, will
be held by Agent until such time as Agent elects to require the lockbox after an
Event of Default.


(f) All payments and proceeds of every kind from the Properties, when directly
received by Agent (whether from payments on or with respect to the Properties,
from production proceeds collected by Agent, from foreclosure and sale to third
parties, from sale of collateral subsequent to a foreclosure at which Agent or
another Bank was the purchaser, or otherwise) shall be held by it as a part of
the collateral and, except as otherwise expressly provided hereinafter, shall be
applied to the Revolving Loans and the Hedge Liabilities in the manner set forth
below.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 7 of 26

(g) Upon the occurrence and during the continuance of any Event of Default,
Agent, after giving written notice and taking any other action necessary under
applicable statutes of the jurisdiction in which the Properties are located, to
Borrowers and to Banks of the action to be taken, may at any time or times
thereafter exercise all available rights and remedies, including the right, if
any, to sell, assign, and deliver all or any part of the Properties, or any
substitution therefor or any additions thereto as provided hereafter. Any sale
or assignment may be at any public or private sale at the option of Agent,
without advertisement or any notice to Borrowers or any other person except
those required by applicable law (Borrowers hereby agreeing that 10 days notice
constitutes Areasonable notice@); and Banks, individually or collectively, may
bid and become a purchaser at any such sale. Sales hereunder may be at such time
or times, place or places, for cash or credit, and upon such terms and
conditions as Agent may determine in its sole discretion. Upon the completion of
any sale, Agent shall execute all instruments of transfer necessary to vest in
the purchaser title to the property sold, and shall deliver to the purchaser any
of the property so sold which may be in the possession of Agent. Agent, in its
sole discretion and in good faith, may (but is not required to) take whatever
action it deems necessary to protect and enforce the Properties and other
collateral or the rights of Agent or Banks under the Loan Documents.


(h) In the case of any sale of all or part of the Properties or other
collateral, the purchase money proceeds and all other proceeds which then may be
held or recovered by Agent for the benefit of Banks, shall be applied in the
following order:


(i)  First, to the payment of the reasonable costs and expenses of the sale and
of the collection or enforcement of the collateral, and reasonable compensation
to Agent, its agents and attorneys, and of all reasonable expenses and
liabilities incurred and advances made by Banks in connection therewith;


(ii) Second, to the payment of expenses of Banks which Borrowers are obligated
to pay pursuant to this Loan Agreement;


(iii) Third, to the payment ratably of the sum of (i) amounts due for principal
and interest on all Loans then outstanding, and (ii) amounts owed as the Hedge
Liabilities, without preference or priority of the indebtedness owing to one
Bank over another, or of Hedge Liabilities over Loans, or of Loans over Hedge
Liabilities, or of principal over interest, or of interest over principal; and


(iv) Fourth, to the payment of the surplus, if any, to Borrowers, their
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct.


(i) Unless a security interest would be prohibited by law or would render a
nontaxable account taxable, Borrowers grant to Banks a contractual possessory
security interest in, and hereby assigns, pledges, and transfers to Banks all
Borrowers= rights in any deposits or accounts now or hereafter maintained with
any of the Banks (whether checking, savings, or any other account), excluding,
however, accounts maintained by Borrowers with any of the Banks for the purpose
of revenue distribution to third parties entitled to those revenues and any
other accounts held by Borrowers for the benefit of a third party. Borrowers
authorize Banks, to the extent permitted by applicable law, to charge or setoff
any sums owing on the Loans or the Hedge Liabilities against any and all such
deposits and accounts; and Banks shall be entitled to exercise the rights of
offset and banker=s lien against all such accounts and other property or assets
of Borrowers, or either of them, with or in the possession of Banks to the
extent of the full amount of the Loans and the Hedge Liabilities. Any amount
offset by a Bank shall be shared with the other Banks in accordance with the
Percentage Share of each, and each of the Banks shall apply its share in
accordance with this Loan Agreement.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 8 of 26

3.  Borrowing Base. (a) On or around May 1 and November 1 of each year
(APeriodic Redetermination@), commencing May 1, 2008, Agent may determine or
redetermine, in its sole discretion, a Borrowing Base (as defined below). In
addition, Required Banks (as defined below) shall have the right to request at
any time, and Borrowers shall have the right to request once per six-month
period between Periodic Redeterminations, an unscheduled redetermination
(ASpecial Redetermination@) of the Borrowing Base by Banks, and Agent shall
conduct such Special Redetermination using the methods described in this
Section. The term ABorrowing Base@ refers to the designated loan value (as
calculated by Agent in its sole discretion) assigned to the discounted present
value of future net income accruing to the Properties based upon Agent=s
in-house evaluation of Borrowers= oil and gas properties. Agent=s determination
of the Borrowing Base will use such methodology, assumptions, and discount rates
customarily used by Agent with respect to credits of a similar size and nature
in assigning collateral value to oil and gas properties and will be based upon
such other credit factors or financial information available to Agent at the
time of each determination, including, without limitation, current market
conditions and Borrowers= assets, liabilities, cash flow, liquidity, business,
properties, prospects, management, and ownership. Borrowers acknowledge that
increases in the Borrowing Base are subject to appropriate credit approval by
Banks.


(b) The outstanding principal balance owing on the Revolving Notes, plus the
aggregate face amount of all Letters of Credit, may not exceed the Borrowing
Base at any time, subject to the payout provisions below in the event of a
Borrowing Base decrease. A decrease in the Borrowing Base will result in an
immediate decrease in Banks= commitment under the Revolving Loans. If the
redetermined Borrowing Base is less than the sum of the outstanding principal
then owing on the Revolving Notes, plus the aggregate face amount of all Letters
of Credit, Agent will notify Borrowers of the amount of the Borrowing Base and
the amount of the deficiency. Within thirty (30) days after notice is sent by
Agent, Borrowers shall remedy the deficiency by either: (i) making a lump sum
payment on the Revolving Notes to reduce the principal outstanding plus Letters
of Credit to an amount equal to or less than the new Borrowing Base; (ii)
committing to make five equal monthly installment payments on the Revolving
Notes to reduce the principal plus Letters of Credit to an amount equal to or
less than the new Borrowing Base; or (iii) mortgaging additional collateral,
which must be acceptable to Agent as to type, value, and title.

(c) Upon each Periodic or Special Redetermination, Agent will review and set the
Borrowing Base and an MCR (as defined below) within thirty (30) days from
receipt by Banks of all pertinent information, and Agent will advise Borrowers
and Banks of Agent=s decision, which will be at Agent=s sole discretion. Each of
the Banks must approve or reject the proposed Borrowing Base and MCR within
twenty-one (21) days of Agent=s notice. The failure of any Bank to respond
within the twenty-one day period shall be deemed to be approval of the proposed
Borrowing Base and MCR. Any increase in the Borrowing Base and any decrease in
the MCR must be unanimously approved by all Banks, and each reaffirmation or
reduction in the Borrowing Base and reaffirmation or increase to the MCR must be
approved by Agent and Required Banks. As used in this Loan Agreement, ARequired
Banks@ means Banks holding an aggregate Percentage Share not less than one
hundred percent (100%). If, in conjunction with a Special Redetermination,
Borrowers submit to Agent for its review additional oil and gas properties to be
mortgaged and Banks elect to increase the Borrowing Base, the increase in the
Borrowing Base will be effective as of the date upon which Borrowers execute and
deliver to Agent appropriate mortgages or amendments in Proper Form, which will
grant to Agent for the benefit of Banks a valid, enforceable and first priority
lien against the additional Properties as security for the Revolving Loans.


(d) At the time of any Periodic or Special Redetermination, Agent reserves the
right to establish an equal Monthly Commitment Reduction (AMCR@) amount by which
the Borrowing Base shall be automatically reduced effective as of the fifth
(5th) day of each successive calendar month until the next Borrowing Base
redetermination. Agent=s determination of the MCR will use such methodology,
assumptions, and discount rates customarily used by Agent with respect to
credits of a similar size and nature in determining commitment reductions and
will be based upon such other credit factors or financial information available
to Agent at the time of each determination, including, without limitation, the
economic half-life of the Properties, and Borrowers= assets, liabilities, cash
flow, liquidity, business, properties, prospects, management, and ownership. The
MCR will be set at $0 until reset in connection with a Borrowing Base
redetermination or until the Termination Date. If the outstanding principal
balance owing on the Revolving Notes, plus the face amount of all unexpired and
outstanding Letters of Credit, shall exceed the Borrowing Base solely because of
an MCR reduction, Borrowers shall promptly make a single lump sum payment in an
amount not to exceed the MCR to reduce the outstandings below the Borrowing
Base. If the outstanding principal balance owing on the Revolving Notes, plus
the face amount of all unexpired and outstanding Letters of Credit, shall exceed
the Borrowing Base because of a Periodic or Special Redetermination (or a
Periodic or Special Redetermination combined with a required MCR), Borrowers
shall have the right to cure as set forth in subsection (b) above; provided,
however, that if the MCR was applicable before the Periodic or Special
Redetermination, then the MCR amount will be due in a lump sum and Banks may
continue the MCR at the same amount or change the MCR effective on the
redetermination date.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 9 of 26

(e) If Borrowers sell, transfer, or otherwise dispose of any oil and gas
properties included in the Borrowing Base that have an aggregate sales price in
excess of five percent (5%) of the most recent Borrowing Base, Agent reserves
the right to redetermine the Borrowing Base in accordance with this Section 3,
which redetermination will be in addition to any Special Redetermination
permitted to Agent or Banks under subsection (a) above. Any Borrowing Base
deficiency resulting from the sale of any oil and gas properties shall be
immediately reduced by a single lump sum payment in an amount not to exceed the
net proceeds from the sale of the oil and gas properties, and any remaining
deficiency after the Borrowing Base redetermination shall be cured by Borrowers
pursuant to subsection (b) above.


4.  Hedges and Swaps. (a) Definitions. As used in this Loan Agreement and the
Loan Documents, the following terms have the meanings assigned below:


(i) AISDA Agreement@ means any International Swaps and Derivatives Association,
Inc. master agreement or any similar agreement (with all related schedules,
annexes, exhibits, amendments, and confirmations), now existing or hereafter
entered into by Borrowers, or either of them, as amended, modified, replaced,
consolidated, extended, renewed, or supplemented from time to time.


(ii) AHedge Transaction@ means all Transactions (as defined in the ISDA
Agreement) and any other commodity swap (including price protection for future
production of oil, gas, or other hydrocarbons or mineral or mining interests and
rights therein), commodity option, interest rate swap (including rate hedge
products), basis or currency or cross-currency rate swap, forward rate, cap,
call, floor, put, collar, future rate, forward agreement, spot contract, or
other credit, price, foreign exchange, rate, equity, equity index option, bond
option, interest rate option, rate protection agreement, currency option, or
other option, or commodities derivative, exchange, risk management, or
protection agreement, or commodity, securities, index, market, or price-linked
transaction or agreement, or any option with respect to any such transaction or
similar transaction or combination of any of the foregoing, now existing or
hereafter entered into by Borrowers, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices, indexes, or other
financial measures and whether such transactions or combinations thereof are
governed by or subject to any ISDA Agreement or other similar agreement or
arrangement, including all obligations and liabilities thereunder, and including
all renewals, extensions, amendments, and other modifications or substitutions.

(iii)  AHedge Liabilities@ means any and all liabilities and obligations of
every nature and howsoever created, direct, indirect, absolute, contingent, or
otherwise, whether now existing or hereafter arising, created, or accrued, of
Borrowers, or either of them, from time to time owed or owing to Agent, Banks,
or Hedge Providers in connection with any ISDA Agreement [and each Transaction
(as defined in the ISDA Agreement) and each Confirmation (as defined in the ISDA
Agreement)] or any Hedge Transaction, including, but not limited to, obligations
and liabilities arising in connection with or as a result of early or premature
termination, cancellation, rescission, buy back, reversal, or assignment or
other transfer of a Hedge Transaction, and including any obligations or
liabilities under the Letters of Credit issued in connection with Hedge
Transactions to which another entity is a counter-party, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such obligor, would have accrued on such obligation,
whether or not a claim is allowed for such interest in the related bankruptcy
proceedings), reimbursement obligations, fees, expenses, indemnification, or
otherwise.


(iv)  AHedge Provider@ means BOK or any affiliate of any of the Banks
contracting with Agent or Banks with respect to Hedge Transactions for
Borrowers.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 10 of 26


(v)  ABOK@ means collectively Bank of Oklahoma, N.A. and any affiliate of Bank
of Oklahoma, N.A. or Bank of Texas, including without limitation, Bank of
Albuquerque, N.A., Bank of Arkansas, N.A., Bank of Arizona, Colorado State Bank
and Trust, N.A., and such other present or future banking or financial
institution affiliates now or hereafter owned or controlled directly or
indirectly by BOK Financial Corporation.


(b) ISDA Agreement. Borrowers and Agent, Banks, or Hedge Providers may enter
into an ISDA Agreement, governing certain Hedge Transactions available to
Borrowers from Agent, Banks, or Hedge Providers. Borrowers may enter into
Transactions (as defined in the ISDA Agreement) subject to the provisions of
Confirmations (as defined in the ISDA Agreement). Notwithstanding any provision
to the contrary, the provisions of this Loan Agreement shall remain in force
until all Hedge Transactions with Agent, Banks, or Hedge Providers have expired
and all Hedge Liabilities have been satisfied in full, even though the Loans may
have previously been paid in full and terminated.


(c) Security. Borrowers agree that the Security Documents shall secure payment
of all Hedge Liabilities. Borrowers, Agent, and Banks hereby agree that the
Loans and the Hedge Liabilities shall rank pari passu and shall collectively be
secured by the Security Documents on a pro rata basis. Agent shall hold the
Properties and all related collateral under the Security Documents, along with
all payments and proceeds arising therefrom, for the benefit of Agent, as
security for the payment of all Loans and as security for all Hedge Liabilities
on a ratable basis. The benefit of the Security Documents and of the provisions
of this Loan Agreement relating to the collateral shall also extend to and be
available to Agent, Banks, or Hedge Providers to the extent any is a
counter-party to any Hedge Transactions on a pro rata basis with respect to any
obligations, liabilities, or indebtedness of Borrowers.

(d) Termination. If and to the extent any Hedge Transaction is required by this
Loan Agreement or used in calculation of the Borrowing Base, such Hedge
Transaction cannot be cancelled, liquidated, or Aunwound@ without the prior
written consent of Agent and Required Banks.


(e) Hedging Limitations. Borrowers shall not enter into any Hedge Transaction
related to crude oil, natural gas, or other commodities, except hedging required
by Agent and Banks and except for Hedge Transactions which meet the following
requirements:


(i) Hedge Transactions resulting in a cap on the price to be received by
Borrowers, involving in the aggregate at any time not more than ninety percent
(90%) of Borrowers= anticipated production from its proved developed producing
oil and gas properties (as forecast in Agent and Banks= most recent engineering
valuation of the Properties); provided, however, that there shall be no
limitation on the volume of Hedge Transactions resulting only in a floor price
per barrel or mcf; and


(ii) Hedge Transactions that would not result in a price per barrel or mcf lower
than the base case price used by Agent and Banks in the most-recent engineering
evaluation of Borrowers= oil and gas properties, adjusted for variances between
the hedging price and Borrowers= actual product price as determined by Agent and
Banks, or otherwise at hedging prices acceptable to Agent; and


(iii) Hedge Transactions that include a Aprice floor@ or comparable financial
hedge or risk management agreement acceptable to Agent in all respects
(including, without limitation, price and term); and
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 11 of 26


(iv) Hedge Transactions that are each for a period not to exceed sixty (60)
months or twelve (12) months beyond the Termination Date; and


(v) Hedge Transactions where, in each case, the underlying contracts are with
one or more of Agent, Banks, or Hedge Providers, as counterparty, with a
counter-party (or the parent entity thereof) acceptable to Agent and who at the
time the contract is made has long-term obligations rated BBB+ or better by
Standard & Poor=s Ratings Group or Baa1 or better by Moody=s Investors Services,
Inc., or with a counter-party that is otherwise approved by Agent in writing;
and

(vi) Hedge Transactions that are not effective at concurrent or overlapping
periods of time on the same volumes of production on both a physical and
financial basis, unless the combined volumes are in compliance with the volume
limitations set forth above.


Borrowers may enter into swaps, collars, floors, caps, options, corridors, or
other contracts, as such terms are commonly referred to in the capital markets,
which are intended to reduce or eliminate the risk of fluctuation in interest
rates for the purpose and effect of fixing and capping interest rates on a
principal amount of indebtedness of Borrowers; provided that (A) the floating
rate index of each such contract generally matches the index used to determine
the floating rates of interest on the corresponding indebtedness of Borrowers to
be hedged by such contract and the interest rate exposure would not cause the
notional amount of all such Hedge Transactions then in effect for the purpose of
hedging interest rate exposure to exceed one hundred percent (100%) of the total
consolidated indebtedness of Borrowers projected to be outstanding for any
period covered by such Hedge Transaction, and (B) Borrowers shall not establish
or maintain any margin accounts with respect to such contracts.


(f) Required Hedges. Unless Agent agrees in writing to the contrary, Borrowers
shall maintain the Hedge Transactions described in Schedule 2 attached and
meeting the following requirements: (i) the Hedge Transactions shall cover the
volumes set forth in Schedule 2 attached; (ii) the Hedge Transactions shall
cover the periods set forth in Schedule 2 attached; and (iii) the Hedge
Transactions shall have a fixed price or floor price per barrel equal to or
greater than set forth in Schedule 2 attached. Within thirty (30) days of the
date of this Loan Agreement, Borrowers shall provide evidence to Agent that all
of the Existing Hedge Transactions described in Schedule 3 attached have been
assigned from Parent to TEC.


(g) Speculation. Borrowers shall not invest for speculative purposes in any
Hedge Transactions or in any other options, futures, or derivatives.

(h) Third Party Hedge Transactions. If any Hedge Transaction is entered into
with an outside counter-party, (I) notwithstanding Subsection (i) of Section 1
of the Loan Agreement, Agent and Banks shall not be required to provide any
Letter of Credit with respect to any margin call on the Hedge Transactions,
unless Agent, in its sole discretion, agrees to do so; and (II) Borrowers shall
collaterally assign and pledge in favor of Agent for the ratable benefit of
Banks a first-priority continuing security interest in the applicable trading
account and the hedging contract, including the Hedge Transactions listed in
Schedules 2 and 3 attached, as additional security for the Loans. In connection
therewith, Borrowers shall execute and deliver to Agent for the ratable benefit
of Banks such security agreements, control agreements, and financing statements
as deemed appropriate by Agent to create and perfect the continuing security
interest therein.


5.  Conditions Precedent. (a) The obligation of Banks to make the initial
advance on the Revolving Loans is subject to Borrowers= satisfaction, in Agent=s
sole discretion, of the following conditions precedent:


(1) Agent=s receipt of satisfactory evidence that Borrowers have no
outstanding indebtedness other than the Revolving Loans, the Subordinate
Indebtedness as permitted below, and trade accounts payable and taxes incurred
in the ordinary course of business.


(2)  except as approved by Agent in writing, Borrowers shall be in compliance in
all material respects with all existing obligations, there shall be no default
at closing or funding on any existing loans, and all representations and
warranties in connection with existing obligations must be true in all material
respects.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 12 of 26


(3) the negotiation, execution, and delivery of Loan Documents in Proper Form,
including, but not limited to, the following:


(i) this Loan Agreement;
(ii) the Revolving Note;
(iii) the Deed of Trust; 
(iv) Borrowing Resolutions;
(v) Letters in Lieu; and
(vi)  the Subordination Agreement (as defined below) signed by Borrowers and
Platinum Energy Resources, Inc. (AParent@), a Delaware corporation.


(4) satisfactory evidence that Agent holds perfected liens and security
interests in all collateral for the Loans, subject to no other liens or security
interests.


(5) there shall not have occurred a material adverse change in the business,
assets, liabilities (actual and contingent), operations, or condition (financial
or otherwise) of Borrowers or in the facts and information as represented to
date, from that reflected in Borrowers= financial statements for the year ending
December 31, 2007, as provided to Agent.


(6) there being no order or injunction or other pending or threatened litigation
in which there is a reasonable possibility, in Agent=s judgment, of a decision
which could materially adversely affect the ability of Borrowers to perform
under the Loan Documents.

(7) Agent shall have completed and approved a review of title to, and the status
of the environmental condition of, Borrowers= oil and gas properties, including
the Borrowing Base properties, and the results of such review shall be
acceptable to Agent in its sole discretion.


(8) Agent=s receipt and review, with results satisfactory to Agent and its
counsel, of information regarding litigation, tax, accounting, insurance,
pension liabilities (actual or contingent), real estate leases, material
contracts, debt agreements, property ownership, and contingent liabilities of
Borrowers.


(9) Agent=s receipt of assignments in Proper Form of the mortgages and UCC
financing statements of Guaranty Bank.


(10)  Borrowers shall cause BP Corporation North America, Inc. and Shell Trading
(U.S.) Company to assign and novate the existing Hedge Transactions listed in
Schedule 3 attached to BOK on terms acceptable to Agent.


(11) Borrowers shall deliver legal opinions in Proper Form, from Borrowers=
counsel, addressed to Agent and Banks, regarding Borrowers= authority, the
enforceability of the Loan Documents, and other matters reasonably required by
Agent.


(b) Notwithstanding any provision of the Loan Agreement or the Revolving Note to
the contrary, the principal amount outstanding on the Revolving Loan may not
exceed $10,000,000.00 until Agent has satisfactorily completed the additional
due diligence described below:


(1) Agent=s receipt and satisfactory review of the audited financial statement
for 2007 fiscal year for Parent, on a consolidated and consolidating basis, and
internally-prepared financial statements for 2007 fiscal year for Borrowers,
both statements prepared in conformity with generally accepted accounting
principles in effect on the date such statement was prepared, consistently
applied (AGAAP@).


(2) Agent=s receipt and satisfactory review of a third-party reserve report in
accordance with the requirements of Subsection (d) of Section 9 below, for the
Borrowing Base properties, including data for valuation of Borrowers= proved
developed non-producing reserves and proved undeveloped reserves.


(3) Agent=s receipt and satisfactory review of background checks regarding
Borrowers and its principals.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 13 of 26

(c) Banks will not be obligated to make the Loans or any subsequent advance on
the Loans, if, prior to the time that a loan or advance is made, (i) there has
been any material adverse change in either Borrowers= financial condition since
the most-recent financial statements furnished to Banks, (ii) any representation
or warranty made by Borrowers in this Loan Agreement or the other Loan Documents
is untrue or incorrect in any material respect as of the date of the advance or
loan, (iii) Agent has not received all Loan Documents appropriately executed by
Borrowers and all other proper parties, (iv) Agent has requested that Borrowers
execute additional loan or security documents and those documents have not yet
been properly executed, delivered, and recorded, (v) Borrowers are not in
compliance with the Borrowing Base and all reporting requirements, or (vi) an
Event of Default (as defined below) has occurred and is continuing.


6.  Representations and Warranties. Borrowers hereby represent and warrant to
Agent and Banks as follows:


(a) The execution, delivery, and performance of this Loan Agreement, the Notes,
the Security Documents, and all of the other Loan Documents by Borrowers have
been duly authorized by Borrowers= respective boards of directors, and this Loan
Agreement, the Notes, the Security Documents, and all of the other Loan
Documents constitute legal, valid, and binding obligations of Borrowers,
enforceable in accordance with their respective terms;


(b) The execution, delivery, and performance of this Loan Agreement, the Notes,
the Security Documents, and the other Loan Documents, and the consummation of
the transaction contemplated, do not require the consent, approval, or
authorization of any third party and do not and will not conflict with, result
in a violation of, or constitute a default under (i) any provision of Borrowers=
certificate of incorporation or bylaws, or any other agreement or instrument
binding upon Borrowers, or (ii) any law, governmental regulation, court decree,
or order applicable to Borrowers;


(c) Each financial statement of Borrowers or Parent, hereafter supplied to Agent
or Banks, will be prepared in accordance with GAAP, in Proper Form, and truly
discloses and fairly presents in all material respects their respective
financial condition as of the date of each such statement, and there has been no
material adverse change in such financial condition subsequent to the date of
the most recent financial statement supplied to Agent;

(d) There are no actions, suits, or proceedings pending or, to Borrowers=
knowledge, threatened against or affecting Borrowers, Parent, or the Properties,
before any court or governmental department, commission, or board, which, if
determined adversely, would reasonably be expected to have a material adverse
effect on the Properties or the operations or financial condition of Borrowers
or Parent;


(e) Borrowers have filed all federal, state, and local tax reports and returns
required by any law or regulation to be filed and due and have either duly paid
all taxes, duties, and charges indicated due on the basis of such returns and
reports, or made adequate provision for the payment thereof, and the assessment
of any material amount of additional taxes in excess of those paid and reported
is not reasonably expected;


(f) Borrowers are in compliance in all material respects with all applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended or
recodified from time to time (AERISA@); Borrowers have not violated any
provision of any Adefined benefit plan@ (as defined in ERISA) maintained or
contributed to by Borrowers (each a APlan@); no AReportable Event@ as defined in
ERISA has occurred and is continuing with respect to any Plan initiated by
Borrowers, unless the reporting requirements have been waived by the Pension
Benefit Guaranty Corporation; and Borrowers have met their minimum funding
requirements under ERISA with respect to each Plan;
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 14 of 26


(g) Borrowers have disclosed to Agent all of the terms of all material
agreements affecting Borrowers= oil and gas properties or its operations,
including all gas balancing agreements and advance payment contracts;


(h) Borrowers certify that Borrowers have no existing subsidiaries or other
entities owned by Borrowers; and


(i) Schedule 3 sets forth, as of the date of this Loan Agreement, a true and
complete list of all existing ISDA Agreements and Hedge Transactions of
Borrowers, the material terms thereof (including the type, term, effective date,
termination date, and notional volumes and prices), the net mark-to-market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied), and the counter-party to each such Hedge Transactions.

7.  Covenants. Until the Loans and the Hedge Liabilities and all other
obligations and liabilities of Borrowers under this Loan Agreement, the Notes,
the Security Documents, and the other Loan Documents are fully paid and
satisfied, Borrowers agree and covenant that they shall, unless Agent and
Required Banks otherwise consent in writing:


(a)  (i) Maintain their existence in good standing in the State of Delaware,
maintain their authority to do business in the States of New Mexico and Texas
and all other states in which either is required to qualify, and maintain full
legal capacity to perform all their obligations under this Loan Agreement and
the Loan Documents, (ii) continue to operate their business as presently
conducted, (iii) not permit a material change in their ownership, control, or
management, (iv) not permit any changes in Borrowers= directors or officers that
alter a majority of the current directors or officers, (v) not permit either of
their dissolution, liquidation, or other termination of existence or forfeiture
of right to do business, (vi) not form any subsidiary without notifying Agent in
writing at least thirty (30) days in advance, (vii) not permit a merger or
consolidation (unless a Borrower is the surviving entity), and (viii) not
acquire all or substantially all of the assets of any other entity without first
notifying Agent in writing at least thirty (30) days in advance.


(b)  Manage the Properties in an orderly and efficient manner consistent with
good business practices, and perform and comply in all material respects with
all statutes, rules, regulations, and ordinances imposed by any governmental
unit upon the Properties, Borrowers,, or their operations including, without
limitation, compliance with all applicable laws relating to the environment.


(c)  Maintain insurance as customary in the industry, including but not limited
to, casualty, comprehensive property damage, and commercial general liability,
and other insurance, including worker=s compensation (if necessary to comply
with law), naming Agent as an additional insured or a loss payee, and containing
provisions prohibiting their cancellation without prior written notice to Agent,
and provide Agent with evidence of the continual coverage of those policies
prior to the lapse of any policy.

(d)  Not sell, assign, transfer, or otherwise dispose of all or any interest in
the Properties, any other oil and gas properties included in the Borrowing Base,
or any other material assets, except for (i) the sale of hydrocarbons in the
ordinary course of business, (ii) the sale or transfer of equipment that is no
longer necessary for the business of Borrowers or that is replaced by equipment
of at least comparable value and use, and (iii) the sale of oil and gas
properties having an aggregate sales price and market value not in excess of
five percent (5%) of the Borrowing Base per fiscal year, without the prior
written consent of Agent, provided that Agent and Banks shall not unreasonably
withhold its consent for any sale, farmout, farmin, or other disposition of any
oil and gas properties or any interest therein, so long as: (x) the net sales
proceeds received by Borrowers are equal to or greater than net present value of
the proved developed producing oil and gas reserves as of the most recent
redetermination date (scheduled or otherwise) discounted at nine percent (9%);
(y) any resulting Borrowing Base deficiency after exclusion of the sale
properties from the Borrowing Base is immediately eliminated by a single lump
sum payment; and (z) there is no existing Event of Default.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 15 of 26


(e)  Promptly inform Agent of (i) any and all material adverse changes in
Borrowers= or Parent=s financial condition, (ii) all litigation and claims which
could reasonably be expected to materially and adversely affect the financial
condition of Borrowers or the Properties, (iii) all actual or contingent
material liabilities of Borrowers, (iv) any change in name, identity, or
structure of Borrowers or Parent, and (v) any uninsured or partially insured
loss of any collateral through fire, theft, liability, or property damage.


(f)  Maintain Borrowers= and Parent=s books and records in accordance with GAAP,
and permit Agent and Banks to examine, audit, and make and take away copies or
reproductions of their books and records, reasonably required by Agent or Banks,
at all reasonable times; and permit such persons as Agent or Banks may designate
at reasonable times to visit and inspect the Properties and examine all records
with respect to the Properties, and pay for the reasonable cost of such
examinations, audits, and inspections required by Agent or Banks.


(g)  Pay and discharge when due all indebtedness and obligations, including
without limitation, all assessments, taxes, governmental charges, levies, and
liens, of every kind and nature, and all obligations under authorizations for
expenditures for development of Borrowers= oil and gas properties, imposed upon
Borrowers or the Properties, prior to the date on which penalties would attach,
and all lawful claims that, if unpaid, might become a lien or charge upon the
Properties, income, or profits, and pay all trade payables and other current
liabilities incurred in the ordinary course of business within ninety (90) days
of their due date; provided, however, Borrowers will not be required to pay and
discharge any such assessment, tax, charge, levy, lien, or claim so long as (i)
the legality of the same shall be contested in good faith by appropriate
judicial, administrative, or other legal proceedings, and (ii) Borrowers have
established adequate reserves with respect to such contested assessment, tax,
charge, levy, lien, or claim in accordance with GAAP.

(h)  Not directly or indirectly create, incur, assume, or permit to exist any
loans or indebtedness (including guaranties), secured or unsecured, absolute or
contingent, except for (i) the indebtedness to Banks, (ii) any trade payables,
taxes, and current liabilities incurred in the ordinary course of business,
(iii) obligations related to Hedge Transactions permitted by this Loan
Agreement, (iv) the Subordinate Indebtedness (as defined below) owed to Parent,
and (v) additional indebtedness not to exceed $1,000,000.00 in the aggregate at
any time.


(i)  Not mortgage, assign, hypothecate, pledge, or encumber, and not create,
incur, or assume any lien or security interest on or in, the Properties (or any
interest in the Properties), any oil and gas properties included in the
Borrowing Base determination, or any of Borrowers= property or assets, except
(1) those in favor of Agent for the ratable benefit of Banks, (2) liens for
taxes not delinquent or being contested in good faith, (3) mechanic=s and
materialman=s liens with respect to obligations not overdue or being contested
in good faith, (4) liens resulting from deposits to secure the payments of
workers= compensation or social security, (5) purchase money security interests
or construction liens that attach solely to the asset acquired or constructed,
that secure indebtedness in an amount less than the cost and the fair market
value of the asset acquired or constructed, and that are in an aggregate amount
not to exceed $1,000,000.00, and (6) contractual liens that arise in the
ordinary course of business under or in connection with operating agreements,
oil and gas leases, farm-out agreements, contracts for the sale, transportation,
or exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, marketing agreements, processing
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring, and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith.


(j)  Not make any loans or advances to any party, including without limitation,
Parent, or any of its other subsidiaries, shareholders, officers, directors,
partners, joint venturers, members, managers, relatives, and affiliates, or any
profit sharing or retirement plan.


(k)  Not make any dividends or other distributions to any party, including
without limitation, Parent, or any of its other subsidiaries, shareholders,
officers, directors, partners, joint venturers, members, managers, relatives,
and affiliates, or any profit sharing or retirement plan, except so long as
there is not an Event of Default existing, no Event of Default will be caused by
the dividend or distribution, and there is no Borrowing Base deficiency,
Borrowers may (i) pay up to $1,000,000.00 per fiscal year to Parent as a
management fee, and (ii) repay up to $2,000,000.00 in principal per fiscal year
in Subordinate Indebtedness owed to Parent.


(l)  Not purchase, acquire, redeem, or retire any stock or other ownership
interest in Borrowers; and not permit any transaction or contract with any
affiliates or related parties, except at arms length and on market terms.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 16 of 26

(m)  INDEMNIFY AGENT AND BANKS AGAINST ALL LOSSES, LIABILITIES, WITHHOLDING AND
OTHER TAXES, CLAIMS, DAMAGES, OR EXPENSES RELATING TO THE LOANS, THE LOAN
DOCUMENTS, OR THE BORROWERS= USE OF THE LOAN PROCEEDS, INCLUDING BUT NOT LIMITED
TO ATTORNEYS AND OTHER PROFESSIONAL FEES AND SETTLEMENT COSTS, BUT EXCLUDING,
HOWEVER, THOSE CAUSED SOLELY BY OR RESULTING SOLELY FROM ANY GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT BY AGENT OR BANKS; AND THIS INDEMNITY SHALL SURVIVE THE
TERMINATION OF THIS LOAN AGREEMENT.


(n)  Comply in all material respects with all applicable provisions of ERISA,
not violate any provision of any Plan, meet their minimum funding requirements
under ERISA with respect to each Plan, and notify Agent in writing of the
occurrence and nature of any Reportable Event or Prohibited Transaction, each as
defined in ERISA, or any funding deficiency with respect to any Plan.


(o)  If Borrowers now or hereafter acquire any wholly-owned subsidiary or owns
any issued and outstanding capital stock or partnership interests of any
companies or partnerships, Borrowers shall sign and deliver to Agent for the
benefit of Banks within fifteen (15) days a pledge agreement in Proper Form,
creating a first-priority security interest covering the issued and outstanding
capital stock or partnership interests of all existing and hereafter acquired
companies, subsidiaries, or partnerships of Borrowers, and Borrowers shall cause
the wholly-owned subsidiary to sign and deliver to Agent for the benefit of
Banks within fifteen (15) days a guaranty in Proper Form, guaranteeing payment
of the Loans.


(p)  Execute and deliver, or cause to be executed and delivered, any and all
other agreements, instruments, or documents which Agent may reasonably request
in order to give effect to the transactions contemplated under this Loan
Agreement and the Loan Documents, and to grant, perfect, and maintain liens and
security interests on or in the Properties and related collateral, and promptly
cure any defects in the execution and delivery of any Loan Documents.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 17 of 26

8.  Financial Covenants. Until the Loans and the Hedge Liabilities and all other
obligations and liabilities of Borrowers under this Loan Agreement, the Notes,
the Security Documents, and the other Loan Documents are fully paid and
satisfied, Borrowers agree and covenant that they will, unless Agent and
Required Banks otherwise consent in writing, maintain the following financial
covenants on a consolidated basis:


(a) Maintain at the end of each fiscal quarter a Current Ratio greater than or
equal to 1.0 to 1.0. ACurrent Ratio@ is defined as the ratio of (i) Borrowers=
current assets, plus availability on the Revolving Loan, divided by (ii)
Borrowers= current liabilities (excluding current maturities of long-term debt);
provided, however, that the mark-to-market values for hedging positions in
accordance with FASB 133 shall be excluded from this calculation until such time
as the gains or losses from the hedges are actually realized and the hedges
expire.


(b) Maintain at the end of each fiscal quarter a Funded Debt to EBITDA Ratio
less than or equal to 3.0 to 1.0. AFunded Debt to EBITDA Ratio@ is defined as
the ratio of (i) the total amount outstanding on the Loans, divided by (ii) the
sum of Borrowers= most recent quarter=s net income annualized, plus income taxes
for the same period annualized, plus interest expense on the Loans for the same
period annualized, plus depletion, depreciation, amortization, and other
non-cash charges for the same period annualized, minus gains from the sale of
assets (or plus losses from the sale of assets) for the same period annualized;
provided, however, that EBITDA from acquisitions may only be included in this
covenant after Agent has reviewed and approved pro-forma financial statements
demonstrating the effect of the acquisition.


Unless otherwise specified, all accounting and financial terms and covenants set
forth above are to be determined according to GAAP, consistently applied.


9.  Reporting Requirements. Until the Loans and the Hedge Liabilities and all
other obligations and liabilities of Borrowers under this Loan Agreement, the
Notes, the Security Documents, and the other Loan Documents are fully paid and
satisfied, Borrowers will, unless Agent and Required Banks otherwise consent in
writing, furnish to Agent in Proper Form:

(a)  As soon as available, and in any event within ninety (90) days of the end
of Borrowers= fiscal year, annual financial statements for Parent on a
consolidated and consolidating basis, consisting of at least a balance sheet, an
income statement, a statement of cash flows, a statement of changes in owners=
equity, and a statement of contingent liabilities, audited by an independent
certified public accountant acceptable to Agent and certified by an authorized
officer of Parent and Borrowers (i) as being true and correct in all material
aspects to the best of his knowledge, (ii) as fairly reporting the financial
condition of Parent and its consolidated subsidiaries, including Borrowers, as
of the close of the fiscal year and the results of their operations for the
year, and (iii) as having been prepared in accordance with GAAP;


(b)  As soon as available, and in any event within sixty (60) days of the end of
each fiscal quarter, quarterly financial statements for Borrowers and Parent on
a consolidated and consolidating basis, consisting of at least a balance sheet,
an income statement, a statement of cash flows, a statement of changes in
owners= equity, and a statement of contingent liabilities, for the quarter and
for the period from the beginning of the fiscal year to the close of the
quarter, certified by an authorized officer of Parent and Borrowers (i) as being
true and correct in all material aspects to the best of his knowledge, (ii) as
fairly reporting the financial condition of Parent and its consolidated
subsidiaries, including Borrowers, as of the close of the fiscal quarter and the
results of their operations for the quarter, and (iii) as having been prepared
in accordance with GAAP, subject to normal year-end adjustments and the absence
of footnotes;


(c)  With the quarterly and annual financial statements required above, a
quarterly compliance certificate in the form of Exhibit B attached, signed by an
authorized officer of Borrowers, and certifying compliance with the financial
covenants and other matters in this Loan Agreement;
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 18 of 26


(d)  On or before April 1 of each year, a reserve report dated as of December
31, prepared by an independent petroleum engineer or engineering firm acceptable
to Agent, and on or before October 1 of each year, a reserve report dated as of
June 30, prepared by Borrowers, both reports to be prepared on a consistent
basis in accordance with the customary standards and procedures of the petroleum
industry, estimating the quantity of oil, gas, and associated hydrocarbons
recoverable from the Properties and all of Borrowers= oil and gas properties,
and the projected income and expense attributable to the Properties and all of
Borrowers= oil and gas properties, including, without limitation, a description
of reserves, net revenue interests and working interests attributable to the
reserves, rates of production, gross revenues, operating expenses, ad valorem
taxes, capital expenditures necessary to cause the Properties and all of
Borrowers= oil and gas properties to achieve the rate of production set forth in
the report, net revenues and present value of future net revenues attributable
to the reserves and production therefrom, a statement of the assumptions upon
which the determinations were made and any other matters related to the
operations of the Properties and all of Borrowers= oil and gas properties and
the estimated income therefrom;


(e)  Within fifteen (15) days of filing, copies of Borrowers= federal, state,
and local income tax filings or returns, with all schedules, attachments, forms,
and exhibits;

(f)  With the semi-annual reserve reports required above or within thirty (30)
days of Agent=s request, a hedging report setting forth as of the last business
day of such prior fiscal quarter end, a summary of Borrowers= existing hedging
positions under all Hedge Transactions (including forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas, and other commodities) of Borrowers, including the type, term,
effective date, termination date, and notional volumes and prices for such
volumes, the hedged prices, interest rates, or exchange rates, as applicable,
and any new credit support agreements relating thereto not previously disclosed
to Agent;


(g)  Within five (5) days of Agent=s request, Borrowers shall provide to Agent
and Banks full and complete copies of all agreements, documents, and instruments
evidencing all existing Hedge Transactions and such other information regarding
Hedge Transactions as Agent may reasonably request;


(h)  Within sixty (60) days of the end of each month, a production report, on a
lease-by-lease or unit basis, showing the gross proceeds from the sale of oil,
gas, and associated hydrocarbons produced from the Properties, the quantity of
oil, gas, and associated hydrocarbons sold, the severance, gross production,
occupation, or gathering taxes deducted from or paid out of the proceeds, the
lease operating expenses, and such other information as Agent may reasonably
request;


(i)  With the semi-annual reserve reports required above or within thirty (30)
days of Agent=s request, a gas balancing report, in Proper Form and duly
certified by an authorized representative of Borrowers as being true and correct
in all material aspects to the best of his or her knowledge;


(j)  At any time upon request by Agent and within thirty (30) days of any change
thereafter, a list showing the name and address of each purchaser of oil, gas,
and associated hydrocarbons produced from or attributable to the Properties;


(k)  Within five (5) days after Borrowers learn of any such occurrence, a
written report of any pending or threatened litigation which would reasonably be
expected to have a material adverse effect upon Borrowers, the Properties, or
Borrowers= financial condition or which asserts damages or claims in an amount
in excess of $100,000;


(l)  Within five (5) days after Borrowers learn of any default under one or more
Hedge Transactions that results in an obligation of Borrowers to make one or
more material payments, written notice of the default and copies of all
documentation relating to the default; 
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 19 of 26

(m)  As soon as possible and in any event within five (5) days after the
occurrence of any Event of Default, or any event which, with the giving of
notice or lapse of time or both, would constitute an Event of Default, the
written statement of the President or Chief Financial Officer of Borrowers
setting forth the details of such Event of Default and the action which
Borrowers propose to take with respect thereto; and


(n)  Such other information respecting the condition and the operations,
financial or otherwise, of Parent, Borrowers, and the Properties as Agent or
Banks may from time to time reasonably request.


10.  Events of Default. (a) The occurrence at any time of any of the following
events or the existence of any of the following conditions shall be called an
AEvent of Default@:


(1) Failure to make punctual payment when due of any sums owing on any of the
Notes or any of the other secured indebtedness (as described in the Security
Documents) or any other amounts owed by Borrowers, or either of them, to Agent
or Banks, including amounts owed under any fee letters among Borrowers and Agent
or Banks; or


(2) Failure of any of the Obligated Parties (as defined below) to properly
perform any of the obligations, covenants, or agreements, contained in this Loan
Agreement or any of the other Loan Documents; or any representation or warranty
made by Borrowers proves to have been false, misleading, or erroneous in any
material respect; or


(3) A material default by Borrowers under any ISDA Agreement or with respect to
any Hedge Liabilities; or non-payment when due or the material breach by
Borrowers or any Obligated Parties of any term, provision, or condition
contained in any Hedge Transaction or any confirmation or other transaction
consummated thereunder, whether or not Agent or Banks are a party thereto; or


(4) If production payments for oil and gas produced from or attributable to
Borrowers= oil and gas properties are directed to any party other than the
lockbox maintained by Agent following the establishment of the lockbox under
Section 2(e) of this Loan Agreement; or


(5) A failure by Borrowers to resolve a Borrowing Base deficiency in accordance
with Section 3(b) of this Loan Agreement; or
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 20 of 26

(6) Levy, execution, attachment, sequestra-tion, or other writ against any real
or personal property, representing the security for the Loans, and not removed,
released, or bonded against within thirty (30) days; or


(7) Any AEvent of Default@ not promptly cured under the Notes or any of the
other Loan Documents, the Events of Default defined in the Notes and Loan
Documents being cumulative to those contained in this Loan Agreement; or


(8) Except as expressly permitted by this Loan Agreement, the transfer, whether
voluntarily or by operation of law, of all or any portion of the Properties,
without obtaining Agent=s partial release; or


(9) The failure of any of the Obligated Parties to pay any money judgment in
excess of $200,000.00, against that party before the expiration of thirty (30)
days after the judgment becomes final or the failure of any of the Obligated
Parties to obtain dismissal within ninety (90) days of any involuntary
proceeding filed against that party under any Debtor Relief Laws (as defined
below); or


(10) Borrowers= liquidation, termination of existence, merger or consolidation
with another (unless a Borrower is the surviving entity), forfeiture of right to
do business, or appointment of a trustee or receiver for any part of its
property or the filing of an action seeking to appoint a trustee or receiver; or


(11) A filing by any of the Obligated Parties of a voluntary petition in
bankruptcy, or taking advantage of any Debtor Relief Laws; or an answer
admitting the material allegations of a petition filed against any of the
Obligated Parties, under any Debtor Relief Laws; or an admission by any of the
Obligated Parties in writing of an inability to pay its or their debts as they
become due; or the calling of any meeting of creditors of any of the Obli-gated
Parties for the purpose of considering an arrangement or composition; or


(12) Any of the Obligated Parties revokes or disputes the validity of or
liability under any of the Loan Documents, including any guaranty or security
document.

(b) The term AObligated Parties@ means Borrowers, or either of them, Parent, any
other party liable, in whole or in part, for the payment of any of the Notes,
whether as maker, endorser, guaran-tor, surety, or otherwise, and any party
executing any deed of trust, mortgage, security agreement, pledge agreement,
assignment, or other contract of any kind executed as securi-ty in connection
with or pertaining to the Notes or the Loans. The term ADebtor Relief Laws@
means any applicable liquidation, conservatorship, receivership, bankruptcy,
morato-rium, rearrangement, insolvency, reorganization, or similar laws
affecting the rights or remedies of creditors generally, as in effect from time
to time.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 21 of 26


11.  Remedies. (a) Upon the occurrence and during the continuance of any one or
more of the foregoing Events of Default and the expiration of any notice, cure,
or grace period required by Subsection (b) below, the entire unpaid principal
balances of the Notes, together with all accrued but unpaid interest thereon,
and all other indebtedness then owing by Borrowers to Banks, shall, at the
option of Agent and Required Banks, become immediately due and payable without
further presentation, demand for payment, notice of intent to accelerate, notice
of acceleration or dishonor, protest or notice of protest of any kind, all of
which are expressly waived by Borrowers. Any and all rights and remedies of
Agent and Banks pursuant to this Loan Agreement or any of the other Loan
Documents may be exercised by Agent and Banks, at their option, upon the
occurrence and during the continuance of an Event of Default and the expiration
of any cure or grace period required by Subsection (b) below. All remedies of
Agent and Banks may be exercised singularly, concurrently, or consecutively,
without waiver or election.


(b) Upon any event described in Subsection 10 (a)(1) above regarding payment of
sums owing to Banks, Agent shall provide Borrowers with an invoice for the
payment due and Borrowers shall have five (5) days grace after the due date in
order to cure the default prior to acceleration of the Notes and exercise of any
remedies. Upon any other event described in Subsection 10 (a) above, Agent shall
provide Borrowers with written notice of the default and Borrowers shall have
twenty (20) days after notice in order to cure the default prior to acceleration
of the Notes and exercise of any remedies; except Borrowers shall have no cure
period for any voluntary filing by Borrowers under any Debtor Relief Laws, for
any liquidation or termination of existence of Borrowers, or for any Event of
Default that is not capable of cure during that period, and provided that Agent
and Banks are not obligated to provide written notice of any default which
Borrowers report to Agent, but Borrowers shall have the benefit of any
applicable grace or cure period required herein.


(c) All rights of Agent and Banks under the terms of this Loan Agreement shall
be cumulative of, and in addition to, the rights of Agent and Banks under any
and all other agreements among Borrowers, Agent, and Banks (including, but not
limited to, the other Loan Documents), and not in substitution or diminution of
any rights now or hereafter held by Agent or Banks under the terms of any other
agreement.

12.  Subordinate Indebtedness. All debts now or hereafter payable by Borrowers,
or either of them, to Parent shall be called the ASubordinate Indebtedness.@
Borrowers have incurred and may hereafter incur Subordinate Indebtedness owed to
Parent. Borrowers and Parent agree to sign and deliver in favor of Agent and
Banks, a subordination agreement (the ASubordination Agreement@) in Proper Form,
by which Borrowers and Parent subordinate the Subordinate Indebtedness to
repayment of the Loans and the Hedge Liabilities. Borrowers and Parent hereby
agree that (i) the Subordinate Indebtedness shall not exceed $2,000,000.00 in
aggregate principal at any time, (ii) repayment of the Subordinate Indebtedness
is subordinate to repayment of the Loans and the Hedge Liabilities, (iii)
Borrowers will not grant, and subordinate creditors will not permit, any liens
or security interests securing payment of the Subordinate Indebtedness covering
the Properties, any other collateral of Agent, or any of Borrowers= assets, (iv)
the Subordinate Indebtedness may not mature by its terms or by acceleration of
the maturity before thirty (30) days after the Termination Date (as hereafter
extended), (v) no payments, prepayments, or changes may be made to the
Subordinate Indebtedness, except as specifically permitted hereunder, without
the prior written consent of Agent, (vi) so long as there is not an Event of
Default existing, no Event of Default will be caused by the payment, and so long
that there is no Borrowing Base deficiency, Borrowers may pay up to
$1,000,000.00 per fiscal year to Parent as a management fee, and repay up to
$2,000,000.00 in principal per fiscal year in Subordinate Indebtedness, and
(vii) unless and only to the extent that Agent gives its prior written consent,
no other payments of principal or interest will be permitted on the Subordinate
Indebtedness until the Loans and the Hedge Liabilities are paid in full.


13.  Waiver and Amendment. Neither the failure nor any delay on the part of
Agent or Banks to exercise any right, power, or privilege herein or under any of
the other Loan Documents shall operate as a waiver thereof, nor shall any single
or partial exercise of such right, power, or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. No waiver of any provision in this Loan Agreement or in any of the
other Loan Documents and no departure by Borrowers therefrom shall be effective
unless the same shall be in writing and signed by Agent, and then shall be
effective only in the specific instance and for the purpose for which given and
to the extent specified in such writing. No modification or amendment to this
Loan Agreement or to any of the other Loan Documents shall be valid or effective
unless the same is signed by the party against whom it is sought to be enforced.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 22 of 26

14.  Savings Clause. Regardless of any provision contained in this Loan
Agreement, the Notes, or any of the Loan Documents, it is the express intent of
the parties that at no time shall Borrowers or any of the Obligated Parties pay
interest in excess of the Maximum Rate (or any other interest amount which might
in any way be deemed usurious), and Banks will never be considered to have
contracted for or to be entitled to charge, receive, collect, or apply as
interest on any of the Notes, any amount in excess of the Maximum Rate (or any
other interest amount which might in any way be deemed usurious). In the event
that Banks ever receive, collect, or apply as interest any such excess, the
amount which would be excessive interest will be applied to the reduction of the
principal balances of the Notes, and, if the principal balances of the Notes are
paid in full, any remaining excess shall forthwith be paid to Borrowers. In
determining whether the interest paid or payable exceeds the Maximum Rate (or
any other interest amount which might in any way be deemed usurious), Borrowers
and Banks shall, to the maximum extent permitted under applicable law: (i)
characterize any non-principal payment (other than payments which are expressly
designated as interest payments hereunder) as an expense or fee rather than as
interest; (ii) exclude voluntary prepayments and the effect thereof; and (iii)
amortize, pro rate, or spread the total amount of interest throughout the entire
contemplated term of the Notes so that the interest rate is uniform throughout
the term. The term AMaximum Rate@ means the maximum interest rate which may be
lawfully charged under applicable law.


15.  Notices. Any notice or other communications provided for in this Loan
Agreement shall be in writing and shall be given to the party at the address
shown below:



 
Agent:
 
Bank of Texas, N.A.

Attention: Jeff Dalton, Senior Vice President
5 Houston Center
1401 McKinney, Suite 1650
Houston, Texas 77010
Fax Number (713) 289-5825



 
Banks:
 
Bank of Texas, N.A.

Attention: Jeff Dalton, Senior Vice President
5 Houston Center
1401 McKinney, Suite 1650
Houston, Texas 77010
Fax Number (713) 289-5825


With a copy
to counsel for

 
Agent:
 
Paul D. Bradford

Harris, Finley & Bogle, P.C.
777 Main Street, Suite 3600
Fort Worth, Texas 76102-5341
Fax Number (817) 332-6121


Borrowers:
Tandem Energy Corporation

PER Gulf Coast, Inc.
Attention: Michael G. Cunningham, Senior Vice President
200 N. Loraine, Suite 500
Midland, Texas 79701
Fax Number (432) 686-7136
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 23 of 26


Any such notice or other communication shall be deemed to have been given on the
day it is personally delivered or, if mailed, on the third day after it is
deposited in an official receptacle for the United States mail, or, if faxed, on
the date it is received by the party. Any party may change its address for the
purposes of this Loan Agreement by giving notice of such change in accordance
with this paragraph.


16.  Miscellaneous. (a) This Loan Agreement shall be binding upon and inure to
the benefit of Agent, Banks, Borrowers, and their respective heirs, personal
representatives, successors, and assigns; provided, however, that Borrowers may
not, without the prior written consent of Agent, assign any rights, powers,
duties, or obligations under this Loan Agreement or any of the other Loan
Documents.


(b) THIS LOAN AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA AND SHALL BE PERFORMED IN HARRIS COUNTY, TEXAS. BORROWERS, AGENT, AND
BANKS IRREVOCABLY AGREE THAT VENUE FOR ANY ACTION OR CLAIM RELATED TO THIS LOAN
AGREEMENT, THE NOTES, THE LOANS, THE LOAN DOCUMENTS, OR THE PROPERTIES SHALL BE
IN COURT IN HARRIS COUNTY, TEXAS.


(c) If any provision of this Loan Agreement or any other Loan Documents is held
to be illegal, invalid, or unenforceable under present or future laws, such
provision shall be fully severable and the remaining provisions of this Loan
Agreement or any of the other Loan Documents shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance.


(d) All covenants, agreements, undertakings, representations, and warranties
made in this Loan Agreement and the other Loan Documents shall survive any
closing hereunder.


(e) All documents delivered by Borrowers or Parent to Agent or Banks must be in
Proper Form. The term AProper Form@ means in form, substance, and detail
reasonably satisfactory to Agent in its sole discretion.

(f) Without limiting the effect of any provision of any Loan Document which
provides for the payment of expenses and attorneys fees upon the occurrence of
certain events, Borrowers shall pay all costs and expenses (including, without
limitation, the reasonable attorneys fees of Agent=s and Banks= independent
legal counsel) in connection with (i) the preparation of this Loan Agreement and
the other Loan Documents, and any and all extensions, renewals, amendments,
supplements, extensions, or modifications thereof, (ii) any action reasonably
required in the course of administration of the Loans, (iii) resolution of any
disputes with Borrowers or Parent related to the Loans or this Loan Agreement,
and (iv) any action in the enforcement of Agent=s or Banks= rights upon the
occurrence of an Event of Default. Notwithstanding any provision to the
contrary, however, Agent agrees that if the legal fees (excluding expenses) on
the initial preparation of this Loan Agreement and the other Loan Documents,
legal fees related to title examination, and the original closing of the
Revolving Loan exceed $25,000.00, then Agent shall pay one-half of any amount in
excess of $25,000.00.


(g) If there is a conflict between the terms of this Loan Agreement and the
terms of any of the other Loan Documents, the terms of this Loan Agreement will
control.


(h) Banks shall have the right, with the consent of Borrowers (unless an Event
of Default has occurred and is continuing, in which case no consent is needed),
which will not be unreasonably withheld, (i) to assign the Loans or commitment
and be released from liability thereunder, and (ii) to transfer or sell
participations in the Loans or commitment with the transferability of voting
rights limited to principal, rate, fees, and term; provided, however, that Bank
of Texas shall have the right to make intercompany assignments to BOK, without
restriction or consent.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 24 of 26


(i) This Loan Agreement may be separately executed in any number of
counterparts, each of which will be an original, but all of which, taken
together, shall be deemed to constitute one agreement, and Agent is authorized
to attach the signature pages from the counterparts to copies for Agent, Banks,
and Borrowers. At Agent=s option, this Loan Agreement and the Loan Documents may
also be executed by Borrowers and Banks in remote locations with signature pages
faxed to Agent. Borrowers and Banks agree that the faxed signatures are binding
upon Borrowers and Banks, and Borrowers further agree to promptly deliver the
original signatures for the Loan Agreement and all Loan Documents, and it will
be an Event of Default if Borrowers fail to promptly deliver all required
original signatures.

17.  Agency Provisions. (a) Each of the Banks hereby irrevocably appoints and
authorizes Agent to take such action as Agent on its behalf and to exercise such
powers under this Loan Agreement as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. The duties of
Agent shall be mechanical and administrative in nature, and Agent shall not by
reason of this Loan Agreement be a trustee or fiduciary for Banks. Agent shall
have no duties or responsibilities except those expressly set forth herein. As
to any matters not expressly provided for by this Loan Agreement (including,
without limitation, enforcement or collection of the Notes), Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or so
refraining from acting) upon the instructions of Banks, and such instructions
shall be binding upon all Banks and all holders of the Notes; provided, however,
that Agent shall not be required to take any action which exposes Agent to
personal liability or which is contrary to this Loan Agreement or applicable
law. Without the prior instructions of Banks, Agent may exercise any provisions
of this Loan Agreement or the other Loan Documents which directly or indirectly
authorize Agent to exercise its discretion or otherwise take actions which are
discretionary in nature.


(b) Any provision of this Loan Agreement, the Notes, or the other Loan Documents
may be amended or waived if, but only if such amendment or waiver is in writing
and is signed by Borrowers and Agent; provided that no amendment or waiver
shall, unless signed by Agent and all Banks: (i) modify the Percentage Share of
any Bank, (ii) release a guarantor, (iii) amend or waive any of provisions
related to the Borrowing Base, (iv) increase the commitment of any Bank or
subject any Bank to any additional obligation, (v) forgive any of the principal
of or reduce the rate of interest on any Loans or any fees hereunder, (vi)
postpone the date fixed for any payment of principal of or interest on any Loans
or any fees hereunder, or (vii) change the number or percentage of Banks
required to take any action under this Section or any other provision of this
Loan Agreement. All other major decisions with respect to the management of
Banks= relationship with Borrowers and the credit facilities created under this
Loan Agreement and the other Loan Documents, including without limitation (i)
whether or not to accelerate the Notes, (ii) whether or not to agree to
amendments or waivers under the terms of this Loan Agreement or any of the other
Loan Documents, (iii) all material matters relating to foreclosure and
collection, and (iv) what directions to give Agent regarding matters not covered
by this Loan Agreement and the other Loan Documents, shall be made by the
unanimous consent of all Banks.

(c) Neither Agent nor any of its directors, officers, agents, or employees shall
be liable for any action taken or omitted to be taken by it or them under or in
connection with this Loan Agreement in the absence of its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, Agent (1) may treat the payee of any Notes as the holder thereof
until Agent receives written notice of the assignment or transfer thereof signed
by such payee and in form satisfactory to Agent; (2) may consult with legal
counsel (including counsel for Borrowers), independent public accountants, and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts; (3) makes no warranty or representation to any
Bank and shall not be responsible to any Bank for any statements, warranties, or
representations made in or in connection with this Loan Agreement; (4) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants, or conditions of this Loan Agreement on the part of
Borrowers, or to inspect the property or assets (including the books and
records) of Borrowers; (5) shall not be responsible to any Bank for the due
execution, legality, validity, enforceability, genuineness, perfection,
sufficiency, or value of this Loan Agreement or any other instrument or document
furnished pursuant thereto; and (6) shall incur no liability under or in respect
of this Loan Agreement by acting upon any notice, consent, certificate, or other
instrument or writing (which may be sent by telegram, telex, or facsimile
transmission) believed by it to be genuine and signed or sent by the proper
party or parties.


(d) With respect to its Percentage Share, the advances on the Revolving Loans
made by it, and the Revolving Note payable to it, Bank of Texas shall have the
same rights and powers under this Loan Agreement as any other Bank and may
exercise the same as though it were not collateral agent; and the terms
ABank,@ ABanks,@ and ARequired Banks@ shall, unless otherwise expressly
indicated, include Bank of Texas in its individual capacity. Bank of Texas and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, Borrowers, any
subsidiary, and any person who may do business with or own securities of
Borrowers, all as if Bank of Texas were not Agent and without any duty to
account therefor to Banks.
 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 25 of 26


(e) Each of the Banks acknowledges that it has, independently and without
reliance upon Agent or any other Banks and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Loan Agreement. Each of the Banks also acknowledges
that it will, independently and without reliance upon Agent or any other Banks
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Loan Agreement. Except for notices, reports, and other documents and
information expressly required to be furnished to Banks by Agent hereunder,
Agent shall have no duty or responsibility to provide any Bank with any credit
or other information concerning the affairs, financial condition, or business of
Borrowers which may come into the possession of Agent.


(f) Each of the Banks agrees to indemnify Agent (to the extent not reimbursed by
Borrowers), ratably according to its Percentage Share, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against Agent in any way relating to
or arising out of this Loan Agreement or any action taken or omitted by Agent
under this Loan Agreement, provided that no Bank shall be liable for any portion
of any of the foregoing resulting from Agent=s gross negligence or willful
misconduct. Without limitation of the foregoing, each of the Banks agrees to
reimburse Agent (to the extent not reimbursed by the Borrowers) promptly upon
demand for its ratable share of any out-of-pocket expenses (including counsel
fees) incurred by Agent in connection with the preparation, administration, or
enforcement of, or legal advice in respect of rights or responsibilities under,
this Loan Agreement.


(g) Agent may resign at any time by giving at least sixty (60) days prior
written notice thereof to Banks and Borrowers. Upon any such resignation, within
thirty (30) days after the retiring Agent=s giving of notice of resignation,
then Banks may appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges, and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Loan
Agreement. After any retiring Agent=s resignation, the provisions of this
Section shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Loan Agreement.


(h) If any Bank shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set off, or otherwise) on account of the
Notes held by it in excess of its ratable share of payments on account of the
Notes obtained by all Banks, such Bank shall purchase from the other Banks such
participations in the Notes held by them as shall be necessary to cause such
purchasing Bank to share the excess payment ratably with the other Banks.


18.  Notice of Final Agreement. (a) In connection with the Loans, Borrowers,
Agent, and Banks have executed and delivered this Loan Agreement and the Loan
Documents (collectively the AWritten Loan Agreement@).


(b) It is the intention of Borrowers, Agent, and Banks that this paragraph be
incorporated by reference into each of the Loan Documents. Borrowers, Agent, and
Banks each warrant and represent that their entire agreement with respect to the
Loans is contained within the Written Loan Agreement, and that no agreements or
promises have been made by, or exist by or among, Borrowers, Agent, and Banks
that are not reflected in the Written Loan Agreement.

(c) THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS
BETWEEN THE PARTIES.


If the foregoing correctly sets forth our agreement, please so acknowledge by
signing and returning the additional copy of this Loan Agreement enclosed to me.
 

        Yours very truly,    
AGENT:
Bank of Texas, N.A.  
   
   
    By:   /s/ Jeff Dalton  

--------------------------------------------------------------------------------

Jeff Dalton,   Senior Vice President

 

--------------------------------------------------------------------------------

Tandem Energy Corporation, et al
March 14, 2008
Page 26 of 26


Accepted and agreed to
this 14th day of March, 2008:


BORROWERS: 


Tandem Energy Corporation  


By:      /s/ Michael G. Cunningham  
Michael G. Cunningham,
Senior Vice President


PER Gulf Coast, Inc.


By:      /s/ Michael G. Cunningham  
Michael G. Cunningham,
Senior Vice President

BANKS:


Bank of Texas, N.A.


By:      /s/ Jeff Dalton
Jeff Dalton,
Senior Vice President




Exhibits and Schedules:
Schedule 1 - Banks and Percentage Share
Schedule 2 - Required Hedge Transactions
Schedule 3 - Existing Hedge Transactions
Exhibit A - Revolving Note
Exhibit B - Compliance Certificate
 

--------------------------------------------------------------------------------



Schedule 1
to Loan Agreement


Banks and Percentage Share




Banks
Commitment Amount
Commitment Percentage
Face Amount of Note
       
Bank of Texas, N.A.
$35,000,000.00
100.00000%
$100,000,000.00
       
Totals:
$35,000,000.00
100.00000%
$100,000,000.00





Banks
Lending Office
Address for Notice
 
Bank of Texas, N.A.
 
Bank of Texas, N.A. Attention: Jeff Dalton,
Senior Vice President
5 Houston Center
1401 McKinney, Suite 1650
Houston, Texas 77010
Fax Number (713) 289-5825
 
Bank of Texas, N.A. Attention: Jeff Dalton,
Senior Vice President
5 Houston Center
1401 McKinney, Suite 1650
Houston, Texas 77010
Fax Number (713) 289-5825
     



Administrative Agent
Address for Notice
 
 
Bank of Texas, N.A.
 
Bank of Texas, N.A. Attention: Jeff Dalton,
Senior Vice President
5 Houston Center
1401 McKinney, Suite 1650
Houston, Texas 77010
Fax Number (713) 289-5825
 

 

--------------------------------------------------------------------------------



Schedule 2
to Loan Agreement
 
Required Hedge Transactions


Type of Hedge Transaction
 
Period
 
Minimum Price
 
Volume
               
1.
Crude Oil Swaps
 
January 1, 2009 -
 
$71.00 per bbl
 
10,000 bbls per month
 
   
December 31, 2009
                       
2.
Crude Oil Puts
 
January 1, 2010 -
 
$75.00 per bbl
 
10,000 bbls per month
 
   
December 31, 2010
                       
3.
Crude Oil Puts
 
December 1, 2010 -
 
$85.00 per bbl
 
10,000 bbls per month
 
   
December 31, 2010
                       
4.
Crude Oil Puts
 
January 1, 2011 -
 
$80.00 per bbl
 
10,000 bbls per month
 
   
December 31, 2011
                       
5.
Crude Oil Collar
 
January 1, 2008 -
 
$40.00 per bbl floor
 
12,500 bbls per month
 
 
 
October 31, 2008
 
$67.00 per bbl ceiling
                   
6.
Natural Gas Collar
 
January 1, 2008 -
 
$5.00 per mcf floor
 
35 MMcf per month
 
 
 
October 31, 2008
 
$9.10 per mcf ceiling
   

 

--------------------------------------------------------------------------------



Schedule 3
to Loan Agreement


Existing Hedge Transactions


A.    ISDA Master Agreement dated __________________, between Tandem Energy
Corporation and Shell Trading (U.S.) Company, with the following outstanding
Hedge Transactions: 
 
[Note to Borrowers: please identify which of the existing hedges are with Shell
and with BP and please also make sure that we have all of the net positions
covered.]


1.
Crude Oil Puts
 
January 1, 2010 -
 
$75.00 per bbl
 
10,000 bbls per month
 
   
December 31, 2010
                       
2.
Crude Oil Puts
 
December 1, 2010 -
 
$85.00 per bbl
 
10,000 bbls
 
   
December 31, 2010
                       
3.
Crude Oil Puts
 
January 1, 2011 -
 
$80.00 per bbl
 
10,000 bbls per month
 
   
December 31, 2011
                       
4.
Crude Oil Collar
 
January 1, 2008 -
 
$40.00 per bbl floor
 
12,500 bbls per month
 
 
 
October 31, 2008
 
$67.00 per bbl ceiling
                   
5.
Natural Gas Collar
 
January 1, 2008 -
 
$5.00 per mcf floor
 
35 MMcf per month
 
 
 
October 31, 2008
 
$9.10 per mcf ceiling
   

 
B.    ISDA Master Agreement dated August 28, 2006, between Tandem Energy
Corporation and BP Corporation North America Inc., with the following oustanding
Hedge Transactions:


1.
Crude Oil Swaps
 
January 1, 2009 -
 
$71.00 per bbl
 
10,000 bbls per month
 
   
December 31, 2009
                       
2.
Crude Oil Puts
 
January 1, 2010 -
 
$75.00 per bbl
 
10,000 bbls per month
 
   
December 31, 2010
                       
3.
Crude Oil Puts
 
December 1, 2010 -
 
$85.00 per bbl
 
10,000 bbls
 
   
December 31, 2010
                       
4.
Crude Oil Puts
 
January 1, 2011 -
 
$80.00 per bbl
 
10,000 bbls per month
 
   
December 31, 2011
       

 

--------------------------------------------------------------------------------




Exhibit A
 
REVOLVING PROMISSORY NOTE


$100,000,000.00
Houston, Texas
March 14, 2008



Promise to Pay. For value received, on or before March 14, 2012 (AMaturity
Date@), Tandem Energy Corporation, a Delaware corporation, and PER Gulf Coast,
Inc., a Delaware corporation (collectively ABorrowers@), jointly and severally
promise to pay to the order of Bank of Texas, N.A. (ABank@), at the offices of
Bank of Texas, N.A. (AAgent@) in Harris County, Texas at 5 Houston Center, 1401
McKinney, Suite 1650, Houston, Texas 77010, the principal amount of One Hundred
Million Dollars ($100,000,000.00) (ATotal Principal Amount@), or such amount
less than the Total Principal Amount which has been advanced to Borrowers under
this Revolving Promissory Note (ANote@), together with interest on the portion
of the Total Principal Amount advanced to Borrowers from the date advanced until
paid at the rates per annum provided below.


Definitions. For purposes of this Note, unless the context otherwise requires,
certain terms used herein shall be defined as follows:


AAdjusted LIBOR Rate@ means with respect to each Interest Period, a rate per
annum equal to the sum of (i) the LIBOR Spread, plus (ii) the LIBOR Rate with
respect to such Interest Period. Each determination by Agent of the Adjusted
LIBOR Rate shall, in the absence of manifest error, be prima facie and binding.


ABanks@ means all banks and financial institutions now or hereafter a party to
the Loan Agreement.


ABusiness Day@ means any day other than a Saturday, Sunday or any other day on
which national banking associations are authorized to be closed.


AConsequential Loss@ means, with respect to Borrowers= payment of all or any
portion of the then-outstanding principal amount of any LIBOR Balance on a day
other than the last day of the Interest Period related thereto, any loss, cost,
or expense incurred by Bank in redepositing such principal amount, including the
sum of (i) the interest which, but for such payment, Bank would have earned in
respect of such principal amount so paid, for the remainder of the Interest
Period applicable to such sum, reduced, if Bank is able to redeposit such
principal amount so paid for the balance of such Interest Period, by the
interest earned by Bank as a result of so redepositing such principal amount
plus (ii) any expense or penalty incurred by Bank on redepositing such principal
amount, but excluding taxes on the income of Bank imposed by any governmental
authority.


AContract Rate@ means the Adjusted LIBOR Rate or the Prime Rate, as in effect
from time to time under this Note.


ADollars@ means lawful currency of the United States of America.
 

--------------------------------------------------------------------------------



AExcess Interest Amount@ means, on any date, the amount by which (i) the amount
of all interest which would have accrued prior to such date on the principal of
this Note, had the applicable Contract Rate at all times been in effect without
limitation by the Maximum Rate, exceeds (ii) the aggregate amount of interest
accrued on this Note on or prior to such date as limited by the Maximum Rate.


AInterest Notice@ means the notice given by Borrowers to Agent of an Interest
Option selected hereunder. Each Interest Notice given by Borrowers under this
Note shall be irrevocable and must be given not later than 10:00 a.m. (Houston,
Texas time) on a day which is not less than the number of Business Days or LIBOR
Business Days required below for an Interest Option.


AInterest Option@ means Borrowers= option to select an Adjusted LIBOR Rate or
the Prime Rate, as described more fully below.


AInterest Payment Date@ means the first (1st) day of each month hereafter for
interest on the Prime Rate Balance, the last day of the applicable Interest
Period for interest on the LIBOR Balance, and the Maturity Date.


AInterest Period@ means, with respect to any LIBOR Balance, a period commencing:
(i) on any date which, pursuant to an Interest Notice, the principal amount of
such LIBOR Balance begins to accrue interest at the Adjusted LIBOR Rate, or (ii)
the Business Day following the last day of the immediately preceding Interest
Period in the case of a rollover to a successive Interest Period, and ending
one, two, or three months thereafter as Borrowers shall elect in accordance with
the provisions hereof; provided that: (A) any Interest Period which would
otherwise end on a day which is not a LIBOR Business Day shall be extended to
the succeeding LIBOR Business Day and (B) any Interest Period which would
otherwise end after the Maturity Date shall end on the Maturity Date.


ALIBOR Balance@ means the principal balance of this Note, which, pursuant to an
Interest Notice, bears interest at the Adjusted LIBOR Rate.


ALIBOR Business Day@ means a day on which dealings in Dollars are carried out in
the London interbank offered rate market.


ALIBOR Rate@ means the rate of interest per annum at which deposits in Dollars
are offered by the major London clearing banks, as quoted by the British
Banker=s Association and reported by Bloomberg Professional Service on page BBAM
(or such other similar news reporting service as Agent may subscribe to at the
time such LIBOR Rate is determined), in the London interbank offered rate market
for a period of time equal or comparable to an Interest Period and in an amount
equal to or comparable to the principal amount of the LIBOR Balance to which
such Interest Period relates. The LIBOR Rate for the Interest Period to which it
relates shall (i) be determined as of 11:00 a.m. (London, England time) two (2)
LIBOR Business Days prior to the first day of such Interest Period, and (ii)
shall be rounded upward, if necessary, to the nearest one-hundreth of one
percent.
 
2

--------------------------------------------------------------------------------



ALIBOR Spread@ means the ALIBOR Spread@ as defined in the Loan Agreement; and
the LIBOR Spread will vary as set forth in the Loan Agreement, based on the
Borrowing Base Utilization (as defined in the Loan Agreement) as in effect from
time to time, with each change in the applicable percentage resulting from a
change in the Borrowing Base Utilization to take effect on the day such change
in the Borrowing Base Utilization occurs.


ALoan Agreement@ means the Loan Agreement of even date, by and among Borrowers,
Agent, and Banks, as amended.


AMaximum Rate@ means at the particular time in question the maximum rate of
interest which, under applicable law, may then be charged on this Note. If the
maximum rate of interest changes after the date hereof, the Maximum Rate shall
be automatically increased or decreased, as the case may be, without notice to
Borrowers from time to time as of the effective date of each change in the
maximum rate. If applicable law ceases to provide for a maximum rate of
interest, the Maximum Rate shall be equal to eighteen percent (18%) per annum.


APrime Rate@ means the BOKF National Prime Rate, which is defined as the rate of
interest set by BOK Financial Corporation, in its sole discretion, on a daily
basis, as published by BOK Financial Corporation from time to time (which may
not be the lowest, best or most favorable rate of interest which Agent or Banks
may charge on loans to their customers).


APrime Rate Balance@ means the principal balance of this Note bearing interest
at a rate based upon the Prime Rate.


Payments of Interest and Principal. The principal of and all accrued but unpaid
interest on this Note shall be due and payable as follows:


(a) accrued, unpaid interest on this Note shall be due and payable on each
Interest Payment Date, commencing on the first (1st) day of April, 2008, and
continuing until the Maturity Date;


(b) the principal of this Note shall be due and payable as required by the Loan
Agreement to meet any Borrowing Base deficiency or Monthly Commitment Reductions
(if and when required by Agent and Banks under the Loan Agreement); and


(c) the outstanding principal balance of this Note, together with all accrued
but unpaid interest, shall be due and payable on the Maturity Date.
 
3

--------------------------------------------------------------------------------



Revolving Credit. Under the Loan Agreement, Borrowers may request advances and
make payments hereunder from time to time, provided that it is understood and
agreed that the aggregate principal amount outstanding from time to time
hereunder shall not at any time exceed the Total Principal Amount or the
Borrowing Base (as defined in the Loan Agreement). In addition, Agent and Banks
may set a monthly commitment reduction pursuant to the Loan Agreement,
thereafter the Borrowing Base and Bank=s commitment under this Note will decline
monthly, and the amount outstanding under this Note may not exceed the amount of
Bank=s Commitment under the declining Borrowing Base. The unpaid balance of this
Note shall increase and decrease with each new advance or payment hereunder, as
the case may be. This Note shall not be deemed terminated or canceled prior to
the Maturity Date, although the entire principal balance hereof may from time to
time be paid in full. Borrowers may borrow, repay and reborrow hereunder. Unless
otherwise agreed to in writing or otherwise required by applicable law, payments
will be applied first to unpaid accrued interest, then to principal, and any
remaining amount to any unpaid collection costs, delinquency charges, and other
charges; provided, however, upon delinquency or other Event of Default, Bank
reserves the right to apply payments among principal, interest, delinquency
charges, collection costs, and other charges, in such order and manner as the
holder of this Note may from time to time determine in its sole discretion. All
payments and prepayments of principal of or interest on this Note shall be made
in Dollars in immediately available funds, at the address of Agent indicated
above, or such other place as the holder of this Note shall designate in writing
to Borrowers. If any payment of principal of or interest on this Note shall
become due on a day which is not a Business Day or LIBOR Business Day, such
payment shall be made on the next succeeding Business Day or LIBOR Business Day,
as applicable, and any such extension of time shall be included in computing
interest in connection with such payment. The books and records of Agent shall
be prima facie evidence of all outstanding principal of and accrued and unpaid
interest on this Note.


Accrual of Interest. The unpaid principal of the Prime Rate Balance shall bear
interest at a rate per annum which shall from day to day be equal to the lesser
of (i) the Prime Rate, or (ii) the Maximum Rate. The unpaid principal of each
LIBOR Balance shall bear interest at a rate per annum which shall be equal to
the lesser of (i) the Adjusted LIBOR Rate for the Interest Period in effect with
respect to the LIBOR Balance, or (ii) the Maximum Rate. Each change in the Prime
Rate shall become effective without prior notice to Borrowers automatically as
of the opening of business on the date of such change in the Prime Rate.
Interest on this Note shall be calculated on the basis of the actual days
elapsed, but computed as if each year consisted of 360 days.


Interest Options. Subject to the provisions hereof, Borrowers shall have the
option (the AInterest Option@) of having the unpaid principal balance of this
Note bear interest at the Adjusted LIBOR Rate or the Prime Rate; provided,
however, that only four (4) Interest Period options shall be in effect at any
one time and the selection of the Adjusted LIBOR Rate for a particular Interest
Period shall be for no less than $1,000,000.00 of unpaid principal and in even
multiples of $100,000.00 in principal. The Interest Option shall be exercised in
the manner provided below:


(a) Advances. Each advance on the Note will initially be funded as a Prime Rate
Balance and will accrue interest from the date advanced at the Prime Rate.


(b) Conversion From Prime Rate. During any period in which the principal hereof
bears interest at the Prime Rate, Borrowers shall have the right, on any LIBOR
Business Day (the AConversion Date@), to convert all or part of the principal
balance owed on the Note from the Prime Rate Balance to a LIBOR Balance by
giving Agent an Interest Notice of such selection at least two (2) LIBOR
Business Days prior to the Conversion Date.
 
4

--------------------------------------------------------------------------------



(c) At Expiration of Interest Periods. At least two (2) LIBOR Business Days
prior to the termination of each Interest Period, Agent shall receive from
Borrowers an Interest Notice indicating the Interest Option to be applicable to
the corresponding LIBOR Balance upon the expiration of such Interest Period. If
the required Interest Notice shall not have been timely received by Agent,
Borrowers shall be deemed to have selected the Prime Rate to be applicable to
the corresponding LIBOR Balance upon the expiration of the Interest Period and
to have given Agent notice of such selection.


Interest Recapture. If on each Interest Payment Date or any other date on which
interest payments are required hereunder, Bank does not receive interest on this
Note computed at the Prime Rate or Adjusted LIBOR Rate because such Contract
Rate exceeds or has exceeded the Maximum Rate, then Borrowers shall, upon the
written demand of Agent, pay to Bank in addition to the interest otherwise
required to be paid hereunder, on each Interest Payment Date thereafter, the
Excess Interest Amount (calculated as of such later Interest Payment Date);
provided that in no event shall Borrowers be required to pay, for any Interest
Period, interest at a rate exceeding the Maximum Rate effective during such
period.


Interest on Past Due Amounts and Default Interest. To the extent any interest is
not paid on or before the date it becomes due and payable, Agent may, at its
option, add such accrued but unpaid interest to the principal of this Note.
Notwithstanding anything herein to the contrary, (i) while any Event of Default
(as defined below) is outstanding, (ii) upon acceleration of the maturity hereof
following an uncured Event of Default, or (iii) at the Maturity Date, all
principal of this Note shall, at the option of Agent, bear interest at the
Maximum Rate until paid.


Loan Agreement/Security. This Note is subject to the terms and provisions of the
Loan Agreement. This Note is secured by all liens and security interests
described in the Loan Agreement. This Note, the Loan Agreement, and all other
documents evidencing, securing, governing, guaranteeing, or pertaining to this
Note are hereinafter collectively referred to as the ALoan Documents.@ The
holder of this Note is entitled to the benefits and security provided in the
Loan Documents.


Prepayments; Consequential Loss. Borrowers may from time to time prepay all or
any portion of the principal of this Note without premium or penalty, except as
set forth herein. Any prepayment made hereunder shall be made together with all
interest accrued but unpaid on this Note through the date of such prepayment. If
Borrowers make any prepayment of principal with respect to any LIBOR Balance on
any day prior to the last day of the Interest Period applicable to such LIBOR
Balance, Borrowers shall reimburse the Bank on demand the Consequential Loss
incurred by Bank as a result of the timing of such payment. A certificate of
Agent setting forth the basis for the determination of a Consequential Loss
shall be delivered to Borrowers and shall, in the absence of manifest error, be
prima facie evidence as to such determination and amount.
 
5

--------------------------------------------------------------------------------



Special Provisions for LIBOR Pricing. Borrowers agree to the following special
provisions regarding LIBOR pricing:


(a)  If Agent determines that, by reason of circumstances affecting the London
interbank offered rate market generally, deposits in Dollars (in the applicable
amounts) are not being offered to United States financial institutions in the
London interbank offered rate market for the applicable Interest Period, or that
the rate at which such Dollar deposits are being offered will not adequately and
fairly reflect the cost to Bank of making or maintaining a LIBOR Balance for the
applicable Interest Period, Agent shall forthwith give written notice to
Borrowers, and thereafter until Agent notifies Borrowers that the circumstances
giving rise to such suspension no longer exist, (i) the right of Borrowers to
select the Adjusted LIBOR Rate as an Interest Option under this Note shall be
suspended, and (ii) Borrowers shall be deemed to have converted each LIBOR
Balance to a Prime Rate Balance under this Note in accordance with the
provisions hereof on the last day of the then-current Interest Period applicable
to such LIBOR Balance.


(b) If the adoption of any applicable law, rule, or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or agency charged with the interpretation
or administration thereof, or compliance by Bank with any request or directive
(whether or not having the force of law) of any such authority, central bank, or
agency shall make it unlawful or impossible for Bank to make or maintain a LIBOR
Balance, Agent shall so notify Borrowers. Upon receipt of such written notice,
Borrowers shall be deemed to have converted any LIBOR Balance to a Prime Rate
Balance under this Note, on either (i) the last day of the then-current Interest
Period applicable to such LIBOR Balance if Bank may lawfully continue to
maintain and fund such LIBOR Balance to such day, or (ii) immediately if Bank
may not lawfully continue to maintain such LIBOR Balance to such day.

(c)  If any governmental authority, central bank, or other comparable authority,
shall at any time after the date of this Note impose, modify, or deem applicable
any reserve (including, without limitation, any imposed by the Board of
Governors of the Federal Reserve System), special deposit, or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, Bank, or shall impose on Bank (or its LIBOR lending office) or the
London interbank offered rate market any other condition affecting its LIBOR
Balance, this Note, or its obligation to make LIBOR advances; and the result of
any of the foregoing is to increase the cost to Bank of making or maintaining
its LIBOR Balance, or to reduce the amount of any sum received or receivable by
Bank under this Note by an amount reasonably deemed by Bank to be material;
then, within five (5) days after demand by Agent, Borrowers shall pay to Bank,
such additional amount or amounts as will compensate Bank for such increased
cost or reduction. Agent will promptly notify Borrowers of any event of which it
has knowledge, occurring after the date hereof, which will entitle Bank to
compensation pursuant to this Subsection. A certificate of Agent claiming
compensation under this Subsection and setting forth the additional amount or
amounts to be paid to it hereunder shall be prima facie in the absence of
manifest error. If Agent demands compensation under this Subsection, then
Borrowers may at any time, upon at least two (2) Business Days prior notice to
Agent, either (i) repay in full the then outstanding LIBOR Balance, together
with accrued interest thereon to the date of prepayment, or (ii) convert such
LIBOR Balance to Prime Rate Balance in accordance with the provisions of this
Note; provided, however, that Borrowers shall be liable for any Consequential
Loss arising pursuant to such actions.
 
6

--------------------------------------------------------------------------------




(d) If (i) the obligation of Bank to permit LIBOR Balance has been suspended
pursuant to subsections (a) or (b) above or (ii) Bank has demanded compensation
under subsection (c) above, then, unless and until Agent notifies Borrowers that
the circumstances giving rise to such suspension or demand for compensation no
longer apply, all advances on this Note which would otherwise be made by Bank as
LIBOR Balance shall be made instead as Prime Rate Balance.


Business Loan. Borrowers represent to and covenant with Agent and Banks that:
(1) all loans evidenced by this Note are and shall be Abusiness loans@ as that
term is used in the Depository Institutions Deregulation and Monetary Control
Act of 1980, as amended; and (2) the loans are for business, commercial,
investment, or other similar purposes and not for personal, family, household,
or agricultural use, as those terms are used in the Texas Finance Code.


Event of Default. Borrowers agree that upon the occurrence of any one or more of
the following events of default (AEvent of Default@):


(a) failure of Borrowers to pay any installment of principal of or interest on
this Note when due; or


(b) the occurrence of any Event of Default specified in the Loan Agreement or
any other Loan Documents;


and the expiration of any notice, grace, or cure period required in the Loan
Agreement, the holder of this Note may, at its option, without further notice or
demand, (i) declare the outstanding principal balance of and accrued but unpaid
interest on this Note at once due and payable, (ii) refuse to advance any
additional amounts under this Note, (iii) foreclose all liens securing payment
hereof, (iv) pursue any and all other rights, remedies, and recourses available
to the holder hereof, including but not limited to any such rights, remedies, or
recourses under the Loan Documents, at law or in equity, or (v) pursue any
combination of the foregoing.

No Waiver by Agent or Banks. The failure to exercise the option to accelerate
the maturity of this Note or any other right, remedy, or recourse available to
Agent or the holder hereof upon the occurrence of an Event of Default hereunder
shall not constitute a waiver of the right of Agent or the holder of this Note
to exercise the same at that time or at any subsequent time with respect to such
Event of Default or any other Event of Default. The rights, remedies, and
recourses of Agent and the holder hereof, as provided in this Note and in any
other Loan Documents, shall be cumulative and concurrent and may be pursued
separately, successively, or together as often as occasion therefor shall arise,
at the sole discretion of the holder hereof. The acceptance by the holder hereof
of any payment under this Note which is less than the payment in full of all
amounts due and payable at the time of such payment shall not (i) constitute a
waiver of or impair, reduce, release, or extinguish any right, remedy, or
recourse of the holder hereof, or nullify any prior exercise of any such right,
remedy, or recourse, or (ii) impair, reduce, release, or extinguish the
obligations of any party liable under any of the Loan Documents as originally
provided herein or therein.
 
7

--------------------------------------------------------------------------------




Usury Savings Clause. This Note and all other Loan Documents are intended to be
performed in accordance with, and only to the extent permitted by, all
applicable usury laws. If any provision hereof or of any other Loan Documents or
the application thereof to any person or circumstance shall, for any reason and
to any extent, be invalid or unenforceable, neither the application of such
provision to any other person or circumstance nor the remainder of the
instrument in which such provision is contained shall be affected thereby, and
all provisions shall be enforced to the greatest extent permitted by law. It is
expressly stipulated and agreed to be the intent of the holder hereof to at all
times comply with the usury and other applicable laws now or hereafter governing
the interest payable on the indebtedness evidenced by this Note. If the
applicable law is ever revised, repealed, or judicially interpreted so as to
render usurious any amount called for under this Note or under any other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the indebtedness evidenced by this Note, or if Agent=s exercise of the option
to accelerate the maturity of this Note or if any prepayment by Borrowers
results in Borrowers having paid any interest in excess of that permitted by
law, then it is the express intent of Borrowers, Agent, and Banks that all
excess amounts theretofore collected by Agent or Bank be credited on the
principal balance of this Note (or, if this Note and all other indebtedness
arising under or pursuant to the other Loan Documents have been paid in full,
refunded to Borrowers), and the provisions of this Note and the other Loan
Documents immediately be deemed reformed and the amounts thereafter collectable
hereunder and thereunder reduced, without the necessity of the execution of any
new document, so as to comply with the then-applicable law, but so as to permit
the recovery of the fullest amount otherwise called for hereunder or thereunder.
All sums paid, or agreed to be paid, by Borrowers for the use, forbearance,
detention, taking, charging, receiving, or reserving of the indebtedness of
Borrowers to Bank under this Note or arising under or pursuant to the other Loan
Documents shall, to the maximum extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full term of such
indebtedness until payment in full so that the rate or amount of interest on
account of such indebtedness does not exceed the usury ceiling from time to time
in effect and applicable to such indebtedness for so long as such indebtedness
is outstanding. To the extent federal law permits Bank to contract for, charge,
or receive a greater amount of interest, Bank will rely on federal law instead
of  Texas Finance Code, for the purpose of determining the Maximum Rate.
Additionally, to the maximum extent permitted by applicable law now or hereafter
in effect, Bank may, at its option and from time to time, implement any other
method of computing the Maximum Rate under the Texas Finance Code, or under
other applicable law by giving notice, if required, to Borrowers as provided by
applicable law now or hereafter in effect. Notwithstanding anything to the
contrary contained herein or in any other Loan Documents, it is not the
intention of Agent or Bank to accelerate the maturity of any interest that has
not accrued at the time of such acceleration or to collect unearned interest at
the time of such acceleration.
 
8

--------------------------------------------------------------------------------



Applicability of Laws. In no event shall Chapter 346 of the Texas Finance Code
(which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Note. To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Note, the Aweekly ceiling@ specified in
Chapter 303 is the applicable ceiling; provided that, if any applicable law
permits greater interest, the law permitting the greatest interest shall apply.


Attorneys Fees. If this Note is placed in the hands of an attorney for
collection, or is collected in whole or in part by suit or through probate,
bankruptcy, or other legal proceedings of any kind, Borrowers agree to pay, in
addition to all other sums payable hereunder, all costs and expenses of
collection, including but not limited to reasonable attorneys fees.


Borrowers= Waiver. Except as expressly provided herein, Borrowers and any and
all endorsers and guarantors of this Note severally waive presentment for
payment, notice of nonpayment, protest, demand, notice of protest, notice of
intent to accelerate, notice of acceleration and dishonor, diligence in
enforcement and indulgences of every kind and without further notice hereby
agree to renewals, extensions, exchanges or releases of collateral, taking of
additional collateral, indulgences, or partial payments, either before or after
maturity.


Applicable Law. EXCEPT TO THE EXTENT THAT THE LAWS OF THE UNITED STATES MAY
APPLY, THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS. THIS INSTRU-MENT IS MADE AND IS PERFORMABLE IN HOUSTON,
HARRIS COUNTY, TEXAS, AND IN THE EVENT OF A DISPUTE INVOLVING THIS NOTE OR ANY
OTHER INSTRUMENT EXECUTED IN CONNECTION HEREWITH, BORROWERS IRREVOCABLY AGREES
THAT VENUE FOR SUCH DISPUTES SHALL BE IN ANY COURT OF COMPETENT JURIS-DICTION IN
HARRIS COUNTY, TEXAS.


Renewal. This Note is given in renewal and extension, but not extinguishment, of
amounts left owing and unpaid on the promissory note (the APrior Note@) executed
and delivered by Tandem Energy Corporation, and payable to the order of Guaranty
Bank F.S.B., and Bank is the owner and holder of the Prior Note as assignee of
Guaranty Bank F.S.B.


Captions. Captions used herein are for convenience only and should not be used
in interpreting this Note.
 
9

--------------------------------------------------------------------------------



Final Agreement. THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.


Executed and delivered to Bank in Houston, Texas, on the date stated above.



 
BORROWERS:


Tandem Energy Corporation  


By:______________________________  
Michael G. Cunningham,
Senior Vice President


PER Gulf Coast, Inc.


By:______________________________  
Michael G. Cunningham,
Senior Vice President 





This note was prepared by:
Harris, Finley & Bogle, P.C.
777 Main Street, Suite 3600
Fort Worth, Texas 76102
(817) 870-8700


1410028.1 [March 20, 2008]
 
10

--------------------------------------------------------------------------------




Exhibit B


[logo.jpg]


QUARTERLY COMPLIANCE CERTIFICATE
 
Pursuant to the Loan Agreement (the ALoan Agreement@) dated March 14, 2008,
among Tandem Energy Corporation, a Delaware corporation, and PER Gulf Coast,
Inc., a Delaware corporation (collectively ABorrowers@); Bank of Texas, N.A., as
administrative agent (AAgent@); and Bank of Texas, N.A. (ABank of Texas@), and
all banks and financial institutions now or hereafter a party to this Loan
Agreement (collectively ABanks@), Borrowers have reviewed their activities for
the fiscal quarter ending on ______________________, 200___, and hereby
represent and warrant to Agent and Banks that the information set forth below,
calculated on a consolidated basis, is true and correct as of that date
(capitalized terms below have the meanings assigned in the Loan Agreement):
 
 
1. Financial Covenants.
  Required   Actual            
(a)
Current Ratio (minimum)   1.0 to 1.0 _____ to 1.0       to be tested quarterly  
                    Current assets $__________         Availability on Revolving
Loan $__________         Current liabilities $__________      



For the purpose of this calculation, ACurrent Ratio@ is defined as the ratio of
(i) Borrowers= current assets, plus availability on the Revolving Loan, divided
by (ii) Borrowers= current liabilities (excluding current maturities of
long-term debt); provided, however, that the mark-to-market values for hedging
positions in accordance with FASB 133 shall be excluded from this calculation
until such time as the gains or losses from the hedges are actually realized and
the hedges expire.
 
(b)
Funded Debt to EBITDA Ratio   3.0 to 1.0   _____ to 1.0   (maximum) to be tested
quarterly                       Amount outstanding on Loans $__________        
Net income annualized $__________         Income taxes annualized $__________  
      Interest expense annualized $__________          DD&A annualized
$__________          Gains or losses annualized $__________       

 

--------------------------------------------------------------------------------



For the purposes of this calculation, AFunded Debt to EBITDA Ratio@ is defined
as the ratio of (i) the total amount outstanding on the Loans, divided by (ii)
the sum of Borrowers= most recent quarter=s net income annualized, plus income
taxes for the same period annualized, plus interest expense on the Loans for the
same period annualized, plus depletion, depreciation, amortization, and other
non-cash charges for the same period annualized, minus gains from the sale of
assets (or plus losses from the sale of assets) for the same period annualized;
provided, however, that EBITDA from acquisitions may only be included in this
covenant after Agent has reviewed and approved pro-forma financial statements
demonstrating the effect of the acquisition.


2.  The undersigned officers hereby certify on behalf of Borrowers that (a)
Borrowers are in compliance with all covenants of the Loan Agreement, and (b) as
of the effective date of this compliance certificate and the date received by
Agent, no Event of Default or event that would, with the lapse of time or giving
of notice, or both, be an Event of Default, has occurred. The Revolving Note and
the Loan Agreement are acknowledged, ratified, confirmed, and agreed by
Borrowers to be valid, subsisting, and binding obligations. Borrowers agree that
there is no right to set off or defense to payment of the Revolving Note.


Dated ____________________, 200__.
 

 
Tandem Energy Corporation
 
By: ____________________________
Name:
Title:


PER Gulf Coast, Inc.


By: ____________________________
Name:
Title:



1410033.1 [March 20, 2008]
 

--------------------------------------------------------------------------------


 